Exhibit 10.13
December 15, 2009
Federal Reserve Bank of New York
33 Liberty Street
New York, NY 10045-0001

Attention:   Steven Manzari, Credit, Investment & Payment Risk
Telecopy No.: (212) 720-6332
James R. Hennessey, Legal Department
Telecopy No.: (212) 720-7797

AIG Funding, Inc., as Lender
72 Wall Street, 10th Floor
New York, NY 10005

Attention:   Neil Friedman
Telecopy No.: (212) 363-7176

AMENDMENT TO SCHEDULES OF CERTAIN LOAN DOCUMENTS
     Reference is made to that certain (i) Credit Agreement dated as of
October 13, 2009 (as amended, restated or otherwise modified from time to time,
the “Credit Agreement”), among International Lease Finance Corporation, a
California corporation (the “Parent Borrower”), States Aircraft, Inc., a
California corporation (the “U.S. Subsidiary Borrower”), Shrewsbury Aircraft
Leasing Limited, a private limited liability company incorporated under the laws
of Ireland with registration number 475896 (the “Irish Subsidiary Borrower” and
together with the Parent Borrower and the U.S. Subsidiary Borrower, the
“Borrowers”), Top Aircraft, Inc., a California corporation (“Holdings”), ILFC
Ireland Limited, a private limited liability company incorporated under the laws
of Ireland with registration number 20936 (“ILFC Ireland”), ILFC France S.a.r.l,
a société à responsabilité limitée incorporated under the laws of France (“ILFC
France”), ILFC Labuan Ltd., a Labuan private limited liability company
incorporated under the Offshore Companies Act 1990 of Malaysia (“ILFC Labuan”
and together with ILFC Ireland and ILFC France, the “Initial Intermediate
Lessees”), AIG Funding, Inc., a Delaware corporation (the “Lender”), and Wells
Fargo Bank Northwest, National Association, a national banking association
(“Wells Fargo”), as Security Trustee, (ii) Amended and Restated Credit Agreement
dated as of October 13, 2009 (as amended, restated or otherwise modified from
time to time, the “Amended and Restated Credit Agreement” and, together with the
Credit Agreement, the “Credit Agreements”), among the Borrowers, Holdings, the
Initial Intermediate Lessees, the Lender, and

 



--------------------------------------------------------------------------------



 



Wells Fargo, as Security Trustee, and (iii) the Aircraft Mortgage and Security
Agreement dated as of October 13, 2009 (as amended, restated or otherwise
modified from time to time, the “Security Agreement”), by the Borrowers,
Holdings, and the Initial Intermediate Lessees in favor of the Security
Trustees.
     Pursuant to that certain Temporary Waiver and Amendment No. 2 dated as of
December 4, 2009 among the parties hereto, the Parent Borrower agreed to remove
certain Pool Aircraft (the “Removed Aircraft”) from the Designated Pool and to
provide Non-Pool Aircraft of reasonably equivalent appraised value and otherwise
acceptable to the Required Persons in substitution for the Removed Aircraft (the
“Substitution”). The parties hereto agree that the Substitution shall be
effective as of the date hereof and that the schedules to the Credit Agreements
and the Mortgage shall be amended as follows:
     (a) Schedule I of the Mortgage is hereby replaced in its entirety with
Schedule A attached hereto;
     (b) Schedule II of the Mortgage is hereby replaced in its entirety with
Schedule B attached hereto;
     (c) Schedule IV of the Mortgage is hereby replaced in its entirety with
Schedule C attached hereto;
     (d) Schedule 3.15 of the Credit Agreement is hereby replaced in its
entirety with Schedule D hereto;
     (e) Schedule 3.19(c) of the Credit Agreement is hereby replaced in its
entirety with Schedule E attached hereto;
     (f) Schedule 3.19(d) of the Credit Agreement is hereby replaced in its
entirety with Schedule F attached hereto;
     (g) Schedule 3.15 of the Amended and Restated Credit Agreement is hereby
replaced in its entirety with Schedule G hereto;
     (h) Schedule 3.19(c) of the Amended and Restated Credit Agreement is hereby
replaced in its entirety with Schedule H attached hereto; and
     (i) Schedule 3.19(d) of the Amended and Restated Credit Agreement is hereby
replaced in its entirety with Schedule I attached hereto.
[signature page(s) follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
Schedules of Certain Loan Documents be duly executed by their respective
authorized officers as of the day and year first above written.

            INTERNATIONAL LEASE FINANCE CORPORATION
      By:   /s/ Pamela S. Hendry         Name:   Pamela S. Hendry       
Title:   Senior Vice President & Treasurer   

 



--------------------------------------------------------------------------------



 



         

            STATES AIRCRAFT, INC.
      By:   /s/ Pamela S. Hendry         Name:   Pamela S. Hendry       
Title:   Director   

 



--------------------------------------------------------------------------------



 



         

                  SIGNED SEALED AND DELIVERED by SHREWSBURY AIRCRAFT LEASING
LIMITED by its duly appointed attorney in the presence of:       SHREWSBURY
AIRCRAFT LEASING LIMITED
 
               
By:
  /s/ Maeved Reilly       By:   /s/ Niall C. Sommerville
 
               
 
  Name: Maeved Reilly           Name: Niall C. Sommerville
 
  Address: 30 North Wall Quay, D.1.           Title: Director
 
  Occupation: Administrator            

 



--------------------------------------------------------------------------------



 



            TOP AIRCRAFT, INC.
      By:   /s/ Pamela S. Hendry         Name:   Pamela S. Hendry       
Title:   Director   

 



--------------------------------------------------------------------------------



 



         

            AIG FUNDING, INC.
      By:   /s/ Robert A. Gender         Name:   Robert A. Gender       
Title:   President   

 



--------------------------------------------------------------------------------



 



            FEDERAL RESERVE BANK OF NEW
YORK
      By:   /s/ Steven J. Manzari         Name:    Steven J. Manzari      
Title: Senior Vice President  

 



--------------------------------------------------------------------------------



 



         

            WELLS FARGO BANK NORTHWEST, NATIONAL
ASSOCIATION, not in its individual
capacity but solely as the First Lien
Security Trustee, the Second Lien
Security Trustee, the Third Lien
Security Trustee and the Fourth Lien
Security Trustee
      By:   /s/ Val T. Orton         Name:   Val T. Orton        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



         

Schedule A
[attached]

 



--------------------------------------------------------------------------------



 



SCHEDULE I
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
AIRCRAFT OBJECTS

                  Airframe             Manufacturer and       Engine
Manufacturer Airframe MSN   Model   Engine MSNs   and Model
751
  Airbus A330-200   41387, 41388   Rolls-Royce TRENT
772B-60
807
  Airbus A330-200   41425, 41426   Rolls-Royce TRENT
772B-60
906
  Airbus A330-200   41514, 41515   Rolls-Royce TRENT
772B-60
1917
  Airbus A320-200   V11389, V11391   IAE V2527-A5
2149
  Airbus A320-200   V11601, V11609   IAE V2527-A5
2158
  Airbus A320-200   575738, 575739   CFM56-5B4/P
2166
  Airbus A320-200   575761, 575762   CFM56-5B4/P
2171
  Airbus A320-200   575770, 575771   CFM56-5B4/P
2182
  Airbus A320-200   575784, 575785   CFM56-5B4/P
2191
  Airbus A320-200   575796, 575797   CFM56-5B4/P
2193
  Airbus A320-200   V11658, V11662   IAE V2527-A5
2199
  Airbus A320-200   575803, 575804   CFM56-5B4/P
2206
  Airbus A320-200   575812, 575813   CFM56-5B4/P
2278
  Airbus A320-200   575899, 577106   CFM56-5B4/P
2349
  Airbus A320-200   577165, 577166   CFM56-5B4/P
2371
  Airbus A319-100   V11835, V11836   IAE V2524-A5
2396
  Airbus A319-100   V11860, V11862   IAE V2524-A5
2406
  Airbus A319-100   577206, 577210   CFM56-5B5/P
2408
  Airbus A319-100   V11865, V11866   IAE V2524-A5
2422
  Airbus A320-200   V11903, V11916   IAE V2527-A5
2424
  Airbus A319-100   V11886, V11888   IAE V2524-A5
2426
  Airbus A319-100   V11890, V11892   IAE V2524-A5
2430
  Airbus A320-200   V11919, V11922   IAE V2527-A5
2433
  Airbus A319-100   V11893, V11896   IAE V2524-A5

 



--------------------------------------------------------------------------------



 



                  Airframe             Manufacturer and       Engine
Manufacturer Airframe MSN   Model   Engine MSNs   and Model
2435
  Airbus A319-100   V11895, V11902   IAE V2524-A5
2448
  Airbus A319-100   577242, 577248   CFM56-5B5/P
2458
  Airbus A319-100   V11927, V11930   IAE V2524-A5
2470
  Airbus A319-100   V11942, V11946   IAE V2524-A5
2473
  Airbus A319-100   V11950, V11963   IAE V2524-A5
2476
  Airbus A321-200   V11929, V11931   IAE V2533-A5
2485
  Airbus A319-100   V11952, V11965   IAE V2524-A5
2490
  Airbus A319-100   V11960, V11971   IAE V2524-A5
2505
  Airbus A319-100   V11989, V11991   IAE V2524-A5
2542
  Airbus A320-200   577371, 577372   CFM56-5B4/P
2574
  Airbus A319-100   V12063, V12067   IAE V2524-A5
2579
  Airbus A319-100   V12054, V12056   IAE V2524-A5
2590
  Airbus A321-200   V12070, V12072   IAE V2533-A5
2667
  Airbus A319-100   V12161, V12163   IAE V2524-A5
2673
  Airbus A319-100   V12204, V12239   IAE V2524-A5
2679
  Airbus A319-100   V12199, V12207   IAE V2524-A5
2698
  Airbus A319-100   V12196, V12205   IAE V2524-A5
2704
  Airbus A319-100   V12230, V12232   IAE V2524-A5
2708
  Airbus A320-200   577506, 577507   CFM56-5B4/P
2711
  Airbus A319-100   V12218, V12225   IAE V2524-A5
2723
  Airbus A319-100   V12244, V12246   IAE V2524-A5
2731
  Airbus A320-200   V12223, V12227   IAE V2527-A5
2741
  Airbus A321-200   V12273, V12275   IAE V2533-A5
2743
  Airbus A320-200   577543, 577544   CFM56-5B4/P
2759
  Airbus A321-200   V12291, V12293   IAE V2533-A5
2767
  Airbus A321-200   V12302, V12304   IAE V2533-A5
2770
  Airbus A320-200   577587, 577590   CFM56-5B4/P
2809
  Airbus A321-200   V12323, V12325   IAE V2533-A5
2815
  Airbus A319-100   V12310, V12320   IAE V2524-A5
2899
  Airbus A320-200   577752, 577753   CFM56-5B4/P

 



--------------------------------------------------------------------------------



 



                  Airframe             Manufacturer and       Engine
Manufacturer Airframe MSN   Model   Engine MSNs   and Model
2901
  Airbus A319-100   V12403, V12405   IAE V2524-A5
2922
  Airbus A320-200   V12408, V12410   IAE V2527-A5
2936
  Airbus A321-200   V12418, V12430   IAE V2533-A5
2940
  Airbus A319-100   V12444, V12453   IAE V2524-A5
2948
  Airbus A319-100   V12450, V12485   IAE V2524-A5
2969
  Airbus A319-100   V12452, V12469   IAE V2524-A5
2978
  Airbus A319-100   V12474, V12478   IAE V2524-A5
2983
  Airbus A319-100   V12482, V12484   IAE V2524-A5
3007
  Airbus A319-100   V12458, V12496   IAE V2524-A5
3012
  Airbus A320-200   V12480, V12489   IAE V2527-A5
3017
  Airbus A319-100   V12506, V12512   IAE V2524-A5
3020
  Airbus A319-100   V12527, V12531   IAE V2524-A5
3026
  Airbus A319-100   V12518, V12537   IAE V2524-A5
3067
  Airbus A321-200   V12542, V12548   IAE V2533-A5
3075
  Airbus A321-200   V12558, V12560   IAE V2533-A5
3089
  Airbus A320-200   V12567, V12569   IAE V2527-A5
3105
  Airbus A320-200   V12573, V12575   IAE V2527-A5
3112
  Airbus A321-200   V12593, V12609   IAE V2533-A5
3114
  Airbus A319-100   V12588, V12595   IAE V2527M-A5
3116
  Airbus A319-100   V12583, V12590   IAE V2527M-A5
3120
  Airbus A321-200   V12601, V12603   IAE V2533-A5
3123
  Airbus A320-200   697250, 697251   CFM56-5B4/P
3124
  Airbus A319-100   V12600, V12630   IAE V2527M-A5
3129
  Airbus A320-200   697254, 697256   CFM56-5B4/P
3131
  Airbus A320-200   697246, 697265   CFM56-5B4/P
3144
  Airbus A319-100   V12626, V12628   IAE V2524-A5
3153
  Airbus A320-200   697294, 697296   CFM56-5B4/P
3165
  Airbus A319-100   V12607, V12632   IAE V2524-A5
3258
  Airbus A319-100   V12709, V12734   IAE V2524-A5
3269
  Airbus A319-100   V12717, V12720   IAE V2524-A5

 



--------------------------------------------------------------------------------



 



                  Airframe             Manufacturer and       Engine
Manufacturer Airframe MSN   Model   Engine MSNs   and Model
3270
  Airbus A320-200   V12721, V12725   IAE V2527-A5
3311
  Airbus A319-100   V12780, V12782   IAE V2524-A5
3342
  Airbus A319-100   V12789, V12791   IAE V2524-A5
3366
  Airbus A320-200   697586, 697588   CFM56-5B4/3
3440
  Airbus A320-200   697677, 697681   CFM56-5B4/3
3444
  Airbus A320-200   697679, 697683   CFM56-5B4/3
3456
  Airbus A320-200   697764, 697765   CFM56-5B4/3
3463
  Airbus A319-100   V12891, V12893   IAE V2524-A5
3476
  Airbus A320-200   697718, 697724   CFM56-5B4/3
3491
  Airbus A319-100   V12908, V12912   IAE V2524-A5
3501
  Airbus A320-200   697766, 697779   CFM56-5B4/3
3590
  Airbus A319-100   V13000, V13002   IAE V2524-A5
3599
  Airbus A320-200   697903, 697904   CFM56-5B4/3
29356
  Boeing 737-700   892110, 892112   CFM56-7B22
29357
  Boeing 737-700   892238, 893236   CFM56-7B24
29358
  Boeing 737-700   892276, 892279   CFM56-7B24
29361
  Boeing 737-700   892350, 893348   CFM56-7B24
29362
  Boeing 737-700   893383, 893384   CFM56-7B24
29364
  Boeing 737-700   892611, 892612   CFM56-7B24
29365
  Boeing 737-700   892644, 892649   CFM56-7B24
29366
  Boeing 737-700   892720, 893709   CFM56-7B24
29367
  Boeing 737-700   892774, 892775   CFM56-7B24
29368
  Boeing 737-800   892801, 892802   CFM56-7B26
29369
  Boeing 737-800   892857, 893860   CFM56-7B26
29370
  Boeing 737-700   894369, 894370   CFM56-7B24
29371
  Boeing 737-700   894201, 894224   CFM56-7B24
29372
  Boeing 737-700   894345, 894357   CFM56-7B24
29373
  Boeing 737-800   894437, 894438   CFM56-7B26
29374
  Boeing 737-800   894504, 894505   CFM56-7B26
30038
  Boeing 737-700   892147, 893142   CFM56-7B22

 



--------------------------------------------------------------------------------



 



                  Airframe             Manufacturer and       Engine
Manufacturer Airframe MSN   Model   Engine MSNs   and Model
30660
  Boeing 737-800   890461, 890462   CFM56-7B27/B1
30666
  Boeing 737-800   890740, 890741   CFM56-7B26
30670
  Boeing 737-800   890786, 890787   CFM56-7B26
30673
  Boeing 737-800   890824, 890826   CFM56-7B27/B1
30679
  Boeing 737-800   890621, 890622   CFM56-7B27/B1
30680
  Boeing 737-800   890618, 890619   CFM56-7B26
30681
  Boeing 737-800   892286, 892287   CFM56-7B26
30682
  Boeing 737-800   892314, 893316   CFM56-7B26
30683
  Boeing 737-800   892306, 892307   CFM56-7B27
30685
  Boeing 737-800   892543, 892544   CFM56-7B26
30686
  Boeing 737-800   892360, 892364   CFM56-7B26
30690
  Boeing 737-800   890644, 891637   CFM56-7B26
30691
  Boeing 737-800   892363, 893365   CFM56-7B26
30692
  Boeing 737-800   890634, 891633   CFM56-7B26
30693
  Boeing 737-800   890660, 891655   CFM56-7B26
30694
  Boeing 737-800   892693, 892694   CFM56-7B26
30695
  Boeing 737-800   892758, 892761   CFM56-7B26
30696
  Boeing 737-800   892763, 892764   CFM56-7B26
30697
  Boeing 737-800   892811, 892812   CFM56-7B26
30698
  Boeing 737-800   892803, 892804   CFM56-7B26
30699
  Boeing 737-800   892847, 892848   CFM56-7B26
30700
  Boeing 737-800   892864, 892865   CFM56-7B26
30701
  Boeing 737-800   892871, 892872   CFM56-7B26
30702
  Boeing 737-800   892882, 892883   CFM56-7B26
30703
  Boeing 737-800   892905, 892906   CFM56-7B26
30704
  Boeing 737-800   892948, 892949   CFM56-7B26
30705
  Boeing 737-800   892983, 892985   CFM56-7B26
30708
  Boeing 737-800   894263, 894264   CFM56-7B26
30709
  Boeing 737-800   892897, 892904   CFM56-7B26
30711
  Boeing 737-800   894412, 894413   CFM56-7B26

 



--------------------------------------------------------------------------------



 



                  Airframe             Manufacturer and       Engine
Manufacturer Airframe MSN   Model   Engine MSNs   and Model
30715
  Boeing 737-800   894560, 894561   CFM56-7B26
30716
  Boeing 737-800   894514, 894515   CFM56-7B26
30718
  Boeing 737-800   894607, 894608   CFM56-7B26
30723
  Boeing 737-800   894656, 894675   CFM56-7B26/3
30725
  Boeing 737-800   894691, 894692   CFM56-7B26/3
30728
  Boeing 737-800   894883, 894911   CFM56-7B26/3
30733
  Boeing 737-800   896143, 896144   CFM56-7B27/3
32706
  Boeing 777-300ER   906139, 906140   GE90-115BG01
32707
  Boeing 777-300ER   906170, 906175   GE90-115BG02
32708
  Boeing 777-300ER   906171, 906172   GE90-115BG01
32709
  Boeing 777-300ER   906197, 906199   GE90-115BG02
32710
  Boeing 777-300ER   906212, 906214   GE90-115BG02
32713
  Boeing 777-300ER   906300, 906301   GE90-115BG02
32714
  Boeing 777-300ER   906321, 906322   GE90-115BG02
32715
  Boeing 777-300ER   906230, 906232   GE90-115BG02
32718
  Boeing 777-200ER   900475, 900476   GE90-94B
32719
  Boeing 777-200ER   900481, 900482   GE90-94B
32728
  Boeing 777-300ER   906237, 906250   GE90-115BG02
32729
  Boeing 777-300ER   906285, 906286   GE90-115BG02
32730
  Boeing 777-300ER   906235, 906236   GE90-115BG02
32799
  Boeing 737-800   890756, 890757   CFM56-7B26
32800
  Boeing 737-800   892325, 892326   CFM56-7B26
32801
  Boeing 737-800   892300, 892301   CFM56-7B26
32802
  Boeing 737-800   892404, 892405   CFM56-7B26
32842
  Boeing 737-700   893601, 893602   CFM56-7B22
33006
  Boeing 737-800   892944, 892945   CFM56-7B26
33007
  Boeing 737-800   892951, 892954   CFM56-7B26
33008
  Boeing 737-700   892399, 893389   CFM56-7B24
33009
  Boeing 737-700   892413, 892414   CFM56-7B24
33501
  Boeing 777-300ER   906148, 906149   GE90-115BG01

 



--------------------------------------------------------------------------------



 



                  Airframe             Manufacturer and       Engine
Manufacturer Airframe MSN   Model   Engine MSNs   and Model
33793
  Boeing 737-700   892172, 893136   CFM56-7B22
35271
  Boeing 737-800   896375, 896378   CFM56-7B26/3
35273
  Boeing 737-800   896401, 897371   CFM56-7B26/3
35281
  Boeing 737-800   896729, 896730   CFM56-7B26/3
35289
  Boeing 737-800   802135, 802136   CFM56-7B26/3

                              Airframe                     Airframe  
Manufacturer and   Engine Manufacturer and                 MSN   Model   Model  
Engine MSN 1   Engine MSN 2   Engine MSN 3   Engine MSN 4
3614
  Airbus A319-100   IAE V2524-A5   V13014   V13016        
3484
  Airbus A320-200   IAE V2527-A5   V12913   V12918        
3519
  Airbus A320-200   IAE V2527-A5   V12949   V12953        
30658
  Boeing B737-800   CFM56-7B26   890450   890451        
30665
  Boeing B737-800   CFM56-7B26   890690   890691        
32798
  Boeing B737-800   CFM56-7B26   890765   890766        
1884
  Airbus A319-100   CFM56-5B6/P   575514   575515        
1901
  Airbus A319-100   CFM56-5B6/P   575532   575533        
529
  Airbus A330-200   Rolls Royce TRENT 772B-60   41255   41258        
3446
  Airbus A320-200   CFM56-5B4/3   697693   697695        
3473
  Airbus A320-200   CFM56-5B4/3   697697   697721        
3490
  Airbus A320-200   CFM56-5B4/3   697750   697751        
3494
  Airbus A320-200   CFM56-5B4/3   697758   697759        
1874
  Airbus A320-200   CFM56-5B4/P   575483   575487        
35298
  Boeing B777-300ER   GE90-115BG02   906315   906316        
35784
  Boeing B777-300ER   GE90-115BG02   906641   906642        
3361
  Airbus A320-200   CFM56-5B4/3   697512   697591        
3396
  Airbus A320-200   CFM56-5B4/3   697619   697620        
3425
  Airbus A320-200   CFM56-5B4/3   697655   697660        
3475
  Airbus A320-200   CFM56-5B4/3   697727   697731        
505
  Airbus A330-200   Rolls Royce TRENT 772B-60   41239   41240        
526
  Airbus A330-200   Rolls Royce TRENT 772B-60   41257   41259        
30654
  Boeing B737-800   CFM56-7B27   890387   890388        
30671
  Boeing B737-800   CFM56-7B27   890411   890413        
32796
  Boeing B737-800   CFM56-7B27   890337   890338        
33699
  Boeing B737-800   CFM56-7B27   890398   891414        
2124
  Airbus A319-100   CFM56-5B6/2P   575927   575928        
1913
  Airbus A320-200   CFM56-5B4/2P   575913   575914        
2065
  Airbus A320-200   CFM56-5B4/2P   575919   575922        
1978
  Airbus A321-200   CFM56-5B3/2P   575920   575921        
2208
  Airbus A321-200   CFM56-5B3/2P   575929   575930        
2213
  Airbus A319-100   CFM56-5B7/P   575799   575801        
2228
  Airbus A319-100   CFM56-5B7/P   575815   575816        

 



--------------------------------------------------------------------------------



 



                              Airframe                     Airframe  
Manufacturer and   Engine Manufacturer and                 MSN   Model   Model  
Engine MSN 1   Engine MSN 2   Engine MSN 3   Engine MSN 4
2279
  Airbus A319-100   CFM56-5B7/P   575885   575888        
3065
  Airbus A319-100   CFM56-5B7/P   697182   697183        
1924
  Airbus A320-200   CFM56-5B4/P   575534   575535        
1949
  Airbus A320-200   CFM56-5B4/P   575554   575555        
2705
  Airbus A320-200   CFM56-5B4/P   577504   577505        
2721
  Airbus A320-200   CFM56-5B4/P   577526   577530        
3051
  Airbus A321-200   CFM56-5B3/P   697174   697175        
3098
  Airbus A321-200   CFM56-5B3/P   697241   697249        
3441
  Airbus A321-200   CFM56-5B3/3   697456   697685        
3401
  Airbus A321-200   CFM56-5B3/3   697629   697672        
3419
  Airbus A321-200   CFM56-5B3/3   697663   697669        
3372
  Airbus A321-200   CFM56-5B3/3   697515   697607        
3399
  Airbus A321-200   CFM56-5B3/3   697634   697635        
503
  Airbus A330-200   CF6-80E1-A3   811201   811202        
519
  Airbus A330-200   CF6-80E1-A3   811218   811219        
584
  Airbus A330-200   CF6-80E1-A3   811248   811249        
635
  Airbus A330-200   Rolls Royce TRENT 772B-60   41308   41309        
32868
  Boeing B747-400   CF6-80C2-B1F   706539   706540   706541   706542
35279
  Boeing B737-800   CFM56-7B26/3   896551   896552        
32869
  Boeing B747-400   CF6-80C2-B1F   706551   706552   706553   706554
32871
  Boeing B747-400   CF6-80C2-B1F   706623   706624   706625   706626
32870
  Boeing B747-400ERF   CF6-80C2-B5F   706627   706628   706629   706630
32867
  Boeing B747-400ERF   CF6-80C2-B5F   706514   706515   706516   706517
29402
  Boeing B777-200ER   Pratt & Whitney PW4090   P222225   P222226        
35782
  Boeing B777-300ER   GE90-115BG02   906603   906607        
35783
  Boeing B777-300ER   GE90-115BG02   906621   906622        
32723
  Boeing B777-300ER   GE90-115BG01   906108   906109        
32724
  Boeing B777-300ER   GE90-115BG01   906112   906113        
32850
  Boeing B777-300ER   GE90-115BG01   906129   906130        
32852
  Boeing B777-300ER   GE90-115BG01   906143   906144        
32725
  Boeing B777-300ER   GE90-115BG01   906134   906137        
32711
  Boeing B777-300ER   GE90-115BG01   906131   906132        
35297
  Boeing B777-300ER   GE90-115BG02   906377   906378        
739
  Airbus A330-200   Pratt & Whitney PW4168A   P733595   P733596        
911
  Airbus A330-200   Pratt & Whitney PW4168A   P733657   P733658        
3033
  Airbus A320-200   IAE V2527-A5   V12523   V12525        
3066
  Airbus A320-200   IAE V2527-A5   V12538   V12553        
3074
  Airbus A320-200   IAE V2527-A5   V12546   V12555        
3462
  Airbus A321-200   IAE V2533-A5   V12902   V12904        
3527
  Airbus A321-200   IAE V2533-A5   V12923   V12946        
679
  Airbus A330-300   Rolls Royce TRENT 772-60   41340   41341        
581
  Airbus A330-300   Rolls Royce TRENT 772B-60   41188   41288        
692
  Airbus A330-300   Rolls Royce TRENT 772B-60   41348   41349        
716
  Airbus A330-300   Rolls Royce TRENT 772B-60   41357   41358        
741
  Airbus A330-300   Rolls Royce TRENT 772B-60   41380   41381        
786
  Airbus A330-300   Rolls Royce TRENT 772B-60   41417   41418        

 



--------------------------------------------------------------------------------



 



                              Airframe                     Airframe  
Manufacturer and   Engine Manufacturer and                 MSN   Model   Model  
Engine MSN 1   Engine MSN 2   Engine MSN 3   Engine MSN 4
35274
  Boeing B737-800   CFM56-7B24/3   896420   897396        
35276
  Boeing B737-800   CFM56-7B24/3   896513   896514        
35285
  Boeing B737-800   CFM56-7B24/3   896958   896961        
34432
  Boeing B777-300ER   GE90-115BG04   906373   906382        
35299
  Boeing B777-300ER   GE90-115BG04   906354   906381        
35300
  Boeing B777-300ER   GE90-115BG02   906432   906433        
35301
  Boeing B777-300ER   GE90-115BG04   906474   906475        
30037
  Boeing B737-700   CFM56-7B24   890719   890720        
30727
  Boeing B737-700   CFM56-7B22   888675   888679        
30033
  Boeing B737-800   CFM56-7B27/B1   888587   888741        
30643
  Boeing B737-800   CFM56-7B27/B1   888844   888902        
822
  Airbus A330-200   Pratt & Whitney PW4168A   P733621   P733622        
3428
  Airbus A319-100   IAE V2524-A5   V12867   V12871        
3685
  Airbus A319-100   IAE V2524-A5   V13066   V13068        
2793
  Airbus A321-200   IAE V2533-A5   V12305   V12307        
3458
  Airbus A321-200   IAE V2533-A5   V12892   V12894        
3522
  Airbus A321-200   IAE V2533-A5   V12931   V12933        
2113
  Airbus A319-100   CFM56-5B5/P   575724   575725        
2122
  Airbus A319-100   CFM56-5B5/P   575732   575740        
2186
  Airbus A319-100   CFM56-5B5/P   575765   575769        
2332
  Airbus A319-100   CFM56-5B5/P   577137   577138        
2382
  Airbus A319-100   CFM56-5B5/P   577172   577184        
2142
  Airbus A320-200   CFM56-5B4/P   575701   575703        
2189
  Airbus A320-200   CFM56-5B4/P   575790   575792        
2291
  Airbus A320-200   CFM56-5B4/P   577104   577114        
2665
  Airbus A320-200   CFM56-5B4/P   577469   577470        
3056
  Airbus A320-200   CFM56-5B4/P   697159   697160        
2768
  Airbus A320-200   CFM56-5B4/P   577580   577581        
3068
  Airbus A320-200   CFM56-5B4/P   697157   697158        
811
  Airbus A330-200   CF6-80E1-A3   811404   811406        
29399
  Boeing B777-200ER   GE90-94B   900459   900461        
32720
  Boeing B777-200ER   GE90-94B   900478   900480        
32721
  Boeing B777-200ER   GE90-94B   900499   900500        
35295
  Boeing B777-200ER   GE90-94B   900491   900492        
2085
  Airbus A320-200   IAE V2527-A5   V11524   V11531        
2173
  Airbus A320-200   IAE V2527-A5   V11634   V11636        
2594
  Airbus A320-200   IAE V2527-A5   V12087   V12089        
29401
  Boeing B777-200ER   Rolls Royce TRENT 895-17   51485   51486        
29403
  Boeing B777-200ER   Rolls Royce TRENT 895-17   51504   51508        
29404
  Boeing B777-200ER   Rolls Royce TRENT 895-17   51477   51478        
32712
  Boeing B777-200ER   Rolls Royce TRENT 895-17   51489   51490        
30649
  Boeing B737-700   CFM56-7B24   888772   888779        
30652
  Boeing B737-800   CFM56-7B26   889705   889706        
30721
  Boeing B737-800   CFM56-7B26/3   894612   894618        
35272
  Boeing B737-800   CFM56-7B26/3   896356   896357        
35284
  Boeing B737-800   CFM56-7B26/3   896787   896789        

 



--------------------------------------------------------------------------------



 



                              Airframe                     Airframe  
Manufacturer and   Engine Manufacturer and                 MSN   Model   Model  
Engine MSN 1   Engine MSN 2   Engine MSN 3   Engine MSN 4
35287
  Boeing B737-800   CFM56-7B26/3   896978   896979        
725
  Airbus A330-300   CF6-80E1-A4   811349   811350        
2761
  Airbus A320-200   CFM56-5B4/P   577572   577573        
2785
  Airbus A320-200   CFM56-5B4/P   577594   577596        
2794
  Airbus A320-200   CFM56-5B4/P   577621   577625        
2798
  Airbus A320-200   CFM56-5B4/P   577623   577626        
2962
  Airbus A320-200   CFM56-5B4/P   577815   577818        
2988
  Airbus A320-200   CFM56-5B4/P   577851   577852        
3083
  Airbus A320-200   CFM56-5B4/P   697193   697198        
3321
  Airbus A320-200   CFM56-5B4/3   697532   697537        
3529
  Airbus A320-200   CFM56-5B4/3   697781   697782        
814
  Airbus A330-200   CF6-80E1-A4B   811407   811408        
462
  Airbus A330-200   Rolls Royce TRENT 772B-60   41224   41225        
29395
  Boeing B777-300   Rolls Royce TRENT 892-17   51285   51287        
28687
  Boeing B777-300   Rolls Royce TRENT 892-17   51416   51417        
29396
  Boeing B777-300   Rolls Royce TRENT 892-17   51378   51379        
32697
  Boeing B777-300   Rolls Royce TRENT 892-17   51371   51372        
32699
  Boeing B777-300   Rolls Royce TRENT 892-17   51397   51398        
2389
  Airbus A319-100   IAE V2522-A5   V11855   V11856        
2429
  Airbus A319-100   IAE V2522-A5   V11877   V11887        
2694
  Airbus A319-100   IAE V2522-A5   V12188   V12198        
2697
  Airbus A319-100   IAE V2522-A5   V12206   V12208        
2720
  Airbus A319-100   IAE V2522-A5   V12236   V12238        
706
  Airbus A340-600   Rolls Royce TRENT 556-61   71342   71343   71344   71363
723
  Airbus A340-600   Rolls Royce TRENT 556-61   71362   71364   71365   71369
30687
  Boeing B737-700   CFM56-7B24   894609   894610        
30710
  Boeing B737-700   CFM56-7B24   894464   894467        
30040
  Boeing B737-800   CFM56-7B27   892344   892346        
32841
  Boeing B737-800   CFM56-7B27   893370   893371        
1866
  Airbus A319-100   CFM56-5B6/P   575504   575505        
1872
  Airbus A319-100   CFM56-5B6/P   575508   575509        
1882
  Airbus A319-100   CFM56-5B6/P   575516   575517        
1925
  Airbus A319-100   CFM56-5B6/P   575544   575545        
2198
  Airbus A319-100   CFM56-5B5/P   575780   575783        
2209
  Airbus A319-100   CFM56-5B5/P   575776   575795        
2236
  Airbus A319-100   CFM56-5B5/P   575824   575830        
1223
  Airbus A319-100   IAE V2524-A5   V10719   V10773        
1281
  Airbus A319-100   IAE V2524-A5   V10778   V10779        
1463
  Airbus A319-100   IAE V2524-A5   V10933   V10936        
1156
  Airbus A320-200   IAE V2527-A5   V10655   V10658        
1398
  Airbus A320-200   IAE V2527-A5   V10885   V10894        
1452
  Airbus A320-200   IAE V2527-A5   V10943   V10946        
1110
  Airbus A320-200   IAE V2527-A5   V10620   V10621        
28262
  Boeing B737-700   CFM56-7B22   890962   890967        
29363
  Boeing B737-700   CFM56-7B22   890649   891646        
33786
  Boeing B737-700   CFM56-7B22   890620   891616        

 



--------------------------------------------------------------------------------



 



                              Airframe                     Airframe  
Manufacturer and   Engine Manufacturer and                 MSN   Model   Model  
Engine MSN 1   Engine MSN 2   Engine MSN 3   Engine MSN 4
33787
  Boeing B737-700   CFM56-7B22   890658   891654        
33791
  Boeing B737-700   CFM56-7B22   890954   891938        
33792
  Boeing B737-700   CFM56-7B22   890976   890977        
30662
  Boeing B737-700   CFM56-7B24   890573   890577        
30663
  Boeing B737-700   CFM56-7B24   890584   890585        
30677
  Boeing B737-700   CFM56-7B22   890868   890869        
30039
  Boeing B737-800   CFM56-7B26   877654   889548        
30675
  Boeing B737-800   CFM56-7B26   888459   888586        
30032
  Boeing B737-800   CFM56-7B27   889643   889654        
30689
  Boeing B737-800   CFM56-7B27   889493   889494        
30332
  Boeing B737-800   CFM56-7B27   888214   889252        
28237
  Boeing B737-800   CFM56-7B26   888197   888201        
28689
  Boeing B777-200ER   GE90-94B   900359   900360        
28692
  Boeing B777-200ER   GE90-94B   900353   900354        
28678
  Boeing B777-200ER   GE90-90B   900323   900324        
28679
  Boeing B777-200ER   GE90-90B   900329   900330        
625
  Airbus A330-200   Rolls Royce TRENT 772B-60   41296   41297        
632
  Airbus A330-200   Rolls Royce TRENT 772B-60   41303   41304        
30730
  Boeing B737-800   CFM56-7B27/3   894901   895884        
2797
  Airbus A319-100   IAE V2524-A5   V12298   V12299        
2784
  Airbus A319-100   IAE V2524-A5   V12296   V12297        
35286
  Boeing B737-800   CFM56-7B26/3   897742   896834        
30724
  Boeing B737-800   CFM56-7B26/3   894672   894680        
30717
  Boeing B737-700   CFM56-7B20   894604   894555        
32705
  Boeing B777-200ER   GE90-94B   900456   900457        

 



--------------------------------------------------------------------------------



 



Schedule B
[attached]

 



--------------------------------------------------------------------------------



 



SCHEDULE II
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
PLEDGED STOCK

                                  Percentage of Stock Borrower   Par Value  
Certificate No(s).   Number of Shares   Outstanding Shares
TOP AIRCRAFT, INC.
  N/A   1   100   100%
STATES AIRCRAFT, INC.
  N/A   1   100   100%
SHREWSBURY AIRCRAFT LEASING LIMITED
  US$1 each   1   10   100%
ILFC (BERMUDA) III, LTD.
  US$1 each   1   11,998   100%
ILFC ARUBA A.V.V.
  US$1 each   1   2   100%
ILFC CAYMAN LIMITED
  US$1 each   N/A   1   100%

PLEDGED BENEFICIAL INTERESTS

          Borrower   Certificate No.   Percentage of
Beneficial Interest           N/A   N/A   N/A

PLEDGED MEMBERSHIP INTERESTS

          Issuer   Certificate No.   Percentage of
Membership Interest           N/A   N/A   N/A

 



--------------------------------------------------------------------------------



 



Schedule C
[attached]

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT

          Chief Executive Office, Chief Place of     Business or Registered
Office Name of Grantor   and Organizational ID (if applicable)
INTERNATIONAL LEASE
  10250 Constellation Blvd.
FINANCE CORPORATION
  Suite 3400
 
  Los Angeles, CA 90067
 
  Facsimile: (310) 788-1990
 
  Telephone: (310) 788-1999
 
  Organizational ID: C1666861      
TOP AIRCRAFT, INC.
  10250 Constellation Blvd.
 
  Suite 3400
 
  Los Angeles, CA 90067
 
  Facsimile: (310) 788-1990
 
  Telephone: (310) 788-1999
 
  Organizational ID: C3229725      
SHREWSBURY AIRCRAFT LEASING LIMITED
  30 North Wall Quay
 
  Dublin 1
 
  Ireland
 
  Facsimile: +353 1 672 0270
 
  Telephone: +353 1 802 8901
 
  Company Registration Number: 475896      
STATES AIRCRAFT, INC.
  10250 Constellation Blvd.
 
  Suite 3400
 
  Los Angeles, CA 90067
 
  Facsimile: (310) 788-1990
 
  Telephone: (310) 788-1999
 
  Organizational ID: C3229724      
ILFC IRELAND LIMITED
  30 North Wall Quay
 
  Dublin 1
 
  Ireland
 
  Facsimile: +353 1 672 0270
 
  Telephone: +353 1 802 8901
 
  Company Registration Number: 209316      
ILFC FRANCE SARL
  52 rue de la Victoire
 
  Paris
 
  France 75009
 
  Facsimile: +33-1-450 363 77
 
  Telephone: +33-1-450 360 36      
ILFC LABUAN LTD.
  Unit 3(I)
 
  Main Office Tower

 



--------------------------------------------------------------------------------



 



          Chief Executive Office, Chief Place of     Business or Registered
Office Name of Grantor   and Organizational ID (if applicable)
 
  Financial Park Labuan
 
  Jalan Merdeka
 
  87000 Labuan
 
  F.T. Labuan
 
  Malaysia
 
  Facsimile: +60 87 427 409
 
  Telephone: +60 87 427 408      
ILFC (BERMUDA) III, LTD.
  The Chartis Building
 
  29 Richmond Road
 
  Pembroke HM 08
 
  Bermuda
 
  Attention: Secretary of the Company
 
  Facsimile: +1 441 295-6983
 
  Telephone: +1 441 295-2121
 
  Organizational ID: 17575      
ILFC ARUBA A.V.V.
  Belgiëstraat 36
 
  Oranjestad
 
  Aruba
 
  Facsimile: +297 5836546
 
  Telephone: +297 5838166
 
  Organizational ID: 28854      
ILFC CAYMAN LIMITED
  Walker House
 
  87 Mary Street
 
  George Town
 
  Grand Cayman KYI-9002
 
  Cayman Islands
 
  Facsimile: +1 345 949-7886
 
  Telephone: +1 345 949-0100
 
  Organizational ID: 195200

 



--------------------------------------------------------------------------------



 



Schedule D
[attached]

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.15
CREDIT AGREEMENT
BORROWER PARTY INFORMATION

                                  Employer or                 Taxpayer Name of
Borrower       Jurisdiction of       Identification Party   Chief Executive
Office   Incorporation   Entity Type   Number
INTERNATIONAL LEASE
  10250 Constellation   California   Corporation   22-3059110
FINANCE CORPORATION
  Blvd.,            
 
  Suite 3400            
 
  Los Angeles, CA 90067              
TOP AIRCRAFT, INC.
  10250 Constellation   California   Corporation   27-1091097
 
  Blvd., Suite 3400            
 
  Los Angeles, CA 90067              
STATES AIRCRAFT,
  10250 Constellation   California   Corporation   27-1091053
INC.
  Blvd., Suite 3400            
 
  Los Angeles, CA 90067              
SHREWSBURY AIRCRAFT
  30 North Wall Quay   Ireland   Private Limited   98-0636930
LEASING LIMITED
  Dublin 1       Liability Company    
 
  Ireland              
ILFC IRELAND LIMITED
  30 North Wall Quay   Ireland   Private Limited   98-0415543
 
  Dublin 1       Liability Company    
 
  Ireland              
ILFC FRANCE S.A.R.L.
  52 rue de la Victoire   France   Société Anonyme à   N/A
 
  Paris       Responsabilité    
 
  France 75009       limitée      
ILFC LABUAN LTD.
  Unit 3(l)   Malaysia   Private Limited   N/A
 
  Main Office Tower       Liability    
 
  Financial Park Labuan       Company    
 
  Jalan Merdeka            
 
  87000 Labuan            
 
  F.T. Labuan            
 
  Malaysia              
ILFC (BERMUDA) III,
  The Chartis Building   Bermuda   Private Limited   N/A
LTD.
  29 Richmond Road       Company    
 
  Pembroke HM 08            
 
  Bermuda              
ILFC ARUBA A.V.V.
  Belgiëstraat 36   Aruba   Aruba   98-0377785
 
  Oranjestad       Exempt Corporation    
 
  Aruba            
 
               

 



--------------------------------------------------------------------------------



 



                                  Employer or                 Taxpayer Name of
Borrower       Jurisdiction of       Identification Party   Chief Executive
Office   Incorporation   Entity Type   Number
ILFC CAYMAN LIMITED
  Walker House   Cayman Islands   Limited Company   98-0551256
 
  87 Mary Street            
 
  George Town            
 
  Grand Cayman KYI-9002            
 
  Cayman Islands            

 



--------------------------------------------------------------------------------



 



Schedule E
[attached]

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.19(c)
CREDIT AGREEMENT
SUPPLEMENTAL POOL AIRCRAFT
SECTION A: SUPPLEMENTAL CAPE TOWN POOL AIRCRAFT

                                                          Airframe              
                      Airframe   Manufacturer and   Engine Manufacturer and    
                      Country of #   MSN   Model   Model   Engine MSN 1   Engine
MSN 2   Engine MSN 3   Engine MSN 4   Registration
1
    30037     Boeing B737-700   CFM56-7B24     890719       890720            
India
2
    30727     Boeing B737-700   CFM56-7B22     888675       888679            
India
3
    30033     Boeing B737-800   CFM56-7B27/B1     888587       888741          
  Indonesia
4
    30643     Boeing B737-800   CFM56-7B27/B1     888844       888902          
  Indonesia
5
    2797     Airbus A319-100   IAE V2524-A5     V12298       V12299            
Indonesia
6
    2784     Airbus A319-100   IAE V2524-A5     V12296       V12297            
Indonesia
7
    35286     Boeing B737-800   CFM56-7B26/3     897742       896834            
Kenya
8
    30649     Boeing B737-700   CFM56-7B24     888772       888779            
Oman
9
    30652     Boeing B737-800   CFM56-7B26     889705       889706            
Oman
10
    30721     Boeing B737-800   CFM56-7B26/3     894612       894618            
Oman
11
    35272     Boeing B737-800   CFM56-7B26/3     896356       896357            
Oman
12
    35284     Boeing B737-800   CFM56-7B26/3     896787       896789            
Oman
13
    35287     Boeing B737-800   CFM56-7B26/3     896978       896979            
Oman
14
    1866     Airbus A319-100   CFM56-5B6/P     575504       575505            
United States
15
    1872     Airbus A319-100   CFM56-5B6/P     575508       575509            
United States
16
    1882     Airbus A319-100   CFM56-5B6/P     575516       575517            
United States
17
    1925     Airbus A319-100   CFM56-5B6/P     575544       575545            
United States
18
    2198     Airbus A319-100   CFM56-5B5/P     575780       575783            
United States
19
    2209     Airbus A319-100   CFM56-5B5/P     575776       575795            
United States
20
    2236     Airbus A319-100   CFM56-5B5/P     575824       575830            
United States
21
    1223     Airbus A319-100   IAE V2524-A5     V10719       V10773            
United States
22
    1281     Airbus A319-100   IAE V2524-A5     V10778       V10779            
United States
23
    1463     Airbus A319-100   IAE V2524-A5     V10933       V10936            
United States
24
    1156     Airbus A320-200   IAE V2527-A5     V10655       V10658            
United States
25
    1398     Airbus A320-200   IAE V2527-A5     V10885       V10894            
United States
26
    1452     Airbus A320-200   IAE V2527-A5     V10943       V10946            
United States
27
    1110     Airbus A320-200   IAE V2527-A5     V10620       V10621            
United States
28
    28262     Boeing B737-700   CFM56-7B22     890962       890967            
United States
29
    29363     Boeing B737-700   CFM56-7B22     890649       891646            
United States
30
    33786     Boeing B737-700   CFM56-7B22     890620       891616            
United States
31
    33787     Boeing B737-700   CFM56-7B22     890658       891654            
United States
32
    33791     Boeing B737-700   CFM56-7B22     890954       891938            
United States
33
    33792     Boeing B737-700   CFM56-7B22     890976       890977            
United States
34
    30662     Boeing B737-700   CFM56-7B24     890573       890577            
United States
35
    30663     Boeing B737-700   CFM56-7B24     890584       890585            
United States
36
    30677     Boeing B737-700   CFM56-7B22     890868       890869            
United States

 



--------------------------------------------------------------------------------



 



                                                          Airframe              
                      Airframe   Manufacturer and   Engine Manufacturer and    
                      Country of #   MSN   Model   Model   Engine MSN 1   Engine
MSN 2   Engine MSN 3   Engine MSN 4   Registration
37
    30039     Boeing B737-800   CFM56-7B26     877654       889548            
United States
38
    30675     Boeing B737-800   CFM56-7B26     888459       888586            
United States
39
    30032     Boeing B737-800   CFM56-7B27     889643       889654            
United States
40
    30689     Boeing B737-800   CFM56-7B27     889493       889494            
United States
41
    30332     Boeing B737-800   CFM56-7B27     888214       889252            
United States
42
    28237     Boeing B737-800   CFM56-7B26     888197       888201            
United States
43
    28689     Boeing B777-200ER   GE90-94B     900359       900360            
United States
44
    28692     Boeing B777-200ER   GE90-94B     900353       900354            
United States
45
    28678     Boeing B777-200ER   GE90-90B     900323       900324            
United States
46
    28679     Boeing B777-200ER   GE90-90B     900329       900330            
United States
47
    462     Airbus A330-200   Rolls Royce TRENT 772B-60     41224       41225  
          United Arab Emirates
48
    29395     Boeing B777-300   Rolls Royce TRENT 892-17     51285       51287  
          United Arab Emirates
49
    28687     Boeing B777-300   Rolls Royce TRENT 892-17     51416       51417  
          United Arab Emirates
50
    29396     Boeing B777-300   Rolls Royce TRENT 892-17     51378       51379  
          United Arab Emirates
51
    32697     Boeing B777-300   Rolls Royce TRENT 892-17     51371       51372  
          United Arab Emirates
52
    32699     Boeing B777-300   Rolls Royce TRENT 892-17     51397       51398  
          United Arab Emirates

SECTION B: SUPPLEMENTAL GENEVA POOL AIRCRAFT

                                                                  Airframe      
                              Airframe   Manufacturer and   Engine Manufacturer
and                             Country of #   MSN   Model   Model   Engine MSN
1   Engine MSN 2   Engine MSN 3   Engine MSN 4   Registration
53
    1884     Airbus A319-100   CFM56-5B6/P     575514       575515              
      Bahrain
54
    1901     Airbus A319-100   CFM56-5B6/P     575532       575533              
      Bahrain
55
    529     Airbus A330-200   Rolls Royce TRENT 772B-60     41255       41258  
                  Bahrain
56
    2213     Airbus A319-100   CFM56-5B7/P     575799       575801              
      France
57
    2228     Airbus A319-100   CFM56-5B7/P     575815       575816              
      France
58
    2279     Airbus A319-100   CFM56-5B7/P     575885       575888              
      France
59
    3065     Airbus A319-100   CFM56-5B7/P     697182       697183              
      France
60
    1924     Airbus A320-200   CFM56-5B4/P     575534       575535              
      France
61
    1949     Airbus A320-200   CFM56-5B4/P     575554       575555              
      France
62
    2705     Airbus A320-200   CFM56-5B4/P     577504       577505              
      France
63
    2721     Airbus A320-200   CFM56-5B4/P     577526       577530              
      France
64
    3051     Airbus A321-200   CFM56-5B3/P     697174       697175              
      France
65
    3098     Airbus A321-200   CFM56-5B3/P     697241       697249              
      France
66
    3441     Airbus A321-200   CFM56-5B3/3     697456       697685              
      France
67
    3401     Airbus A321-200   CFM56-5B3/3     697629       697672              
      France
68
    3419     Airbus A321-200   CFM56-5B3/3     697663       697669              
      France
69
    3372     Airbus A321-200   CFM56-5B3/3     697515       697607              
      France
70
    3399     Airbus A321-200   CFM56-5B3/3     697634       697635              
      France
71
    503     Airbus A330-200   CF6-80E1-A3     811201       811202              
      France
72
    519     Airbus A330-200   CF6-80E1-A3     811218       811219              
      France

 



--------------------------------------------------------------------------------



 



                                                                  Airframe      
                              Airframe   Manufacturer and   Engine Manufacturer
and                                 Country of #   MSN   Model   Model   Engine
MSN 1   Engine MSN 2   Engine MSN 3   Engine MSN 4   Registration
73
    584     Airbus A330-200   CF6-80E1-A3     811248       811249              
      France
74
    635     Airbus A330-200   Rolls Royce TRENT 772B-60     41308       41309  
                  France
75
    32868     Boeing B747-400   CF6-80C2-B1F     706539       706540      
706541       706542     France
76
    35279     Boeing B737-800   CFM56-7B26/3     896551       896552            
        France
77
    32869     Boeing B747-400   CF6-80C2-B1F     706551       706552      
706553       706554     France
78
    32871     Boeing B747-400   CF6-80C2-B1F     706623       706624      
706625       706626     France
79
    32870     Boeing B747-400ERF   CF6-80C2-B5F     706627       706628      
706629       706630     France
80
    32867     Boeing B747-400ERF   CF6-80C2-B5F     706514       706515      
706516       706517     France
81
    29402     Boeing B777-200ER   Pratt & Whitney PW4090   P222225       P222226
                    France
82
    35782     Boeing B777-300ER   GE90-115BG02     906603       906607          
          France
83
    35783     Boeing B777-300ER   GE90-115BG02     906621       906622          
          France
84
    32723     Boeing B777-300ER   GE90-115BG01     906108       906109          
          France
85
    32724     Boeing B777-300ER   GE90-115BG01     906112       906113          
          France
86
    32850     Boeing B777-300ER   GE90-115BG01     906129       906130          
          France
87
    32852     Boeing B777-300ER   GE90-115BG01     906143       906144          
          France
88
    32725     Boeing B777-300ER   GE90-115BG01     906134       906137          
          France
89
    32711     Boeing B777-300ER   GE90-115BG01     906131       906132          
          France
90
    35297     Boeing B777-300ER   GE90-115BG02     906377       906378          
          France
91
    739     Airbus A330-200   Pratt & Whitney PW4168A     P733595       P733596
                    Germany
92
    911     Airbus A330-200   Pratt & Whitney PW4168A     P733657       P733658
                    Germany
93
    30724     Boeing B737-800   CFM56-7B26/3     894672       894680            
        Germany
94
    30717     Boeing B737-700   CFM56-7B20     894604       894555              
      Germany
95
    3033     Airbus A320-200   IAE V2527-A5     V12523       V12525            
        Greece
96
    3066     Airbus A320-200   IAE V2527-A5     V12538       V12553            
        Greece
97
    3074     Airbus A320-200   IAE V2527-A5     V12546       V12555            
        Greece
98
    3462     Airbus A321-200   IAE V2533-A5     V12902       V12904            
        Greece
99
    3527     Airbus A321-200   IAE V2533-A5     V12923       V12946            
        Greece
100
    822     Airbus A330-200   Pratt & Whitney PW4168A   P733621       P733622  
                  Italy
101
    811     Airbus A330-200   CF6-80E1-A3     811404       811406              
      The Netherlands
102
    29399     Boeing B777-200ER   GE90-94B     900459       900461              
      The Netherlands
103
    32705     Boeing B777-200ER   GE90-94B     900456       900457              
      The Netherlands
104
    32720     Boeing B777-200ER   GE90-94B     900478       900480              
      The Netherlands
105
    32721     Boeing B777-200ER   GE90-94B     900499       900500              
      The Netherlands
106
    35295     Boeing B777-200ER   GE90-94B     900491       900492              
      The Netherlands
107
    3614     Airbus A319-100   IAE V2524-A5     V13014       V13016            
        Aruba
108
    3484     Airbus A320-200   IAE V2527-A5     V12913       V12918            
        Aruba
109
    3519     Airbus A320-200   IAE V2527-A5     V12949       V12953            
        Aruba

SECTION C: SUPPLEMENTAL NON-TREATY POOL AIRCRAFT

                                          Airframe                            
Airframe   Manufacturer and   Engine Manufacturer and                   Country
of #   MSN   Model   Model   Engine MSN 1   Engine MSN 2   Engine MSN 3   Engine
MSN 4   Registration
110
  30658   Boeing B737-800   CFM56-7B26   890450   890451           Australia
111
  30665   Boeing B737-800   CFM56-7B26   890690   890691           Australia
112
  32798   Boeing B737-800   CFM56-7B26   890765   890766           Australia

 



--------------------------------------------------------------------------------



 



                                                              Airframe         
                                Airframe    Manufacturer and                   
              Country of  #   MSN    Model    Engine Manufacturer andModel   
Engine MSN 1    Engine MSN 2    Engine MSN 3    Engine MSN 4    Registration 
113
    3446   Airbus A320-200   CFM56-5B4/3     697693       697695                
      Bermuda  
114
    3473   Airbus A320-200   CFM56-5B4/3     697697       697721                
      Bermuda  
115
    3490   Airbus A320-200   CFM56-5B4/3     697750       697751                
      Bermuda  
116
    3494   Airbus A320-200   CFM56-5B4/3     697758       697759                
      Bermuda  
117
    1874   Airbus A320-200   CFM56-5B4/P     575483       575487                
      Canada  
118
    35298    Boeing B777-300ER   GE90-115BG02     906315       906316          
            Canada  
119
    35784   Boeing B777-300ER   GE90-115BG02     906641       906642            
          Canada  
120
    3361   Airbus A320-200   CFM56-5B4/3     697512       697591                
      Cayman Islands  
121
    3396   Airbus A320-200   CFM56-5B4/3     697619       697620                
      Cayman Islands  
122
    3425   Airbus A320-200   CFM56-5B4/3     697655       697660                
      Cayman Islands  
123
    3475   Airbus A320-200   CFM56-5B4/3     697727       697731                
      Cayman Islands  
124
    505   Airbus A330-200   Rolls Royce TRENT 772B-60     41239       41240    
                  Cyprus  
125
    526   Airbus A330-200   Rolls Royce TRENT 772B-60     41257       41259    
                  Cyprus  
126
    30654   Boeing B737-800   CFM56-7B27     890387       890388                
      Cyprus  
127
    30671   Boeing B737-800   CFM56-7B27     890411       890413                
      Cyprus  
128
    32796   Boeing B737-800   CFM56-7B27     890337       890338                
      Cyprus  
129
    33699   Boeing B737-800   CFM56-7B27     890398       891414                
      Cyprus  
130
    2124   Airbus A319-100   CFM56-5B6/2P     575927       575928              
        Finland  
131
    1913   Airbus A320-200   CFM56-5B4/2P     575913       575914              
        Finland  
132
    2065   Airbus A320-200   CFM56-5B4/2P     575919       575922              
        Finland  
133
    1978   Airbus A321-200   CFM56-5B3/2P     575920       575921              
        Finland  
134
    2208   Airbus A321-200   CFM56-5B3/2P     575929       575930              
        Finland  
135
    679   Airbus A330-300   Rolls Royce TRENT 772-60     41340       41341      
                Hong Kong  
136
    581   Airbus A330-300   Rolls Royce TRENT 772B-60     41188       41288    
                  Hong Kong  
137
    692   Airbus A330-300   Rolls Royce TRENT 772B-60     41348       41349    
                  Hong Kong  
138
    716   Airbus A330-300   Rolls Royce TRENT 772B-60     41357       41358    
                  Hong Kong  
139
    741   Airbus A330-300   Rolls Royce TRENT 772B-60     41380       41381    
                  Hong Kong  
140
    786   Airbus A330-300   Rolls Royce TRENT 772B-60     41417       41418    
                  Hong Kong  
141
    35274   Boeing B737-800   CFM56-7B24/3     896420       897396              
        Hong Kong  
142
    35276   Boeing B737-800   CFM56-7B24/3     896513       896514              
        Hong Kong  
143
    35285   Boeing B737-800   CFM56-7B24/3     896958       896961              
        Hong Kong  
144
    34432   Boeing B777-300ER   GE90-115BG04     906373       906382            
          Hong Kong  
145
    35299   Boeing B777-300ER   GE90-115BG04     906354       906381            
          Hong Kong  
146
    35300   Boeing B777-300ER   GE90-115BG02     906432       906433            
          Hong Kong  
147
    35301   Boeing B777-300ER   GE90-115BG04     906474       906475            
          Hong Kong  
148
    3428   Airbus A319-100   IAE V2524-A5     V12867       V12871              
        Jordan  
149
    3685   Airbus A319-100   IAE V2524-A5     V13066       V13068              
        Jordan  
150
    2793   Airbus A321-200   IAE V2533-A5     V12305       V12307              
        Jordan  
151
    3458   Airbus A321-200   IAE V2533-A5     V12892       V12894              
        Jordan  
152
    3522   Airbus A321-200   IAE V2533-A5     V12931       V12933              
        Jordan  
153
    2113   Airbus A319-100   CFM56-5B5/P     575724       575725                
      Malta  
154
    2122   Airbus A319-100   CFM56-5B5/P     575732       575740                
      Malta  
155
    2186   Airbus A319-100   CFM56-5B5/P     575765       575769                
      Malta  
156
    2332   Airbus A319-100   CFM56-5B5/P     577137       577138                
      Malta  
157
    2382   Airbus A319-100   CFM56-5B5/P     577172       577184                
      Malta  
158
    2142   Airbus A320-200   CFM56-5B4/P     575701       575703                
      Malta  
159
    2189   Airbus A320-200   CFM56-5B4/P     575790       575792                
      Malta  
160
    2291   Airbus A320-200   CFM56-5B4/P     577104       577114                
      Malta  

 



--------------------------------------------------------------------------------



 



                                              Airframe                          
        Airframe   Manufacturer and                           Country of   #  
MSN   Model   Engine Manufacturer and Model   Engine MSN 1   Engine MSN 2  
Engine MSN 3     Engine MSN 4     Registration
161
  2665   Airbus A320-200   CFM56-5B4/P   577469   577470               Malta  
162
  3056   Airbus A320-200   CFM56-5B4/P   697159   697160               Malta  
163
  2768   Airbus A320-200   CFM56-5B4/P   577580   577581               Malta
164
  3068   Airbus A320-200   CFM56-5B4/P   697157   697158               Malta
165
  2085   Airbus A320-200   IAE V2527-A5   V11524   V11531               New
Zealand
166
  2173   Airbus A320-200   IAE V2527-A5   V11634   V11636               New
Zealand
167
  2594   Airbus A320-200   IAE V2527-A5   V12087   V12089               New
Zealand
168
  29401   Boeing B777-200ER   Rolls Royce TRENT 895-17   51485   51486          
    New Zealand
169
  29403   Boeing B777-200ER   Rolls Royce TRENT 895-17   51504   51508          
    New Zealand
170
  29404   Boeing B777-200ER   Rolls Royce TRENT 895-17   51477   51478          
    New Zealand
171
  32712   Boeing B777-200ER   Rolls Royce TRENT 895-17   51489   51490          
    New Zealand
172
  2761   Airbus A320-200   CFM56-5B4/P   577572   577573               Spain
173
  2785   Airbus A320-200   CFM56-5B4/P   577594   577596               Spain
174
  2794   Airbus A320-200   CFM56-5B4/P   577621   577625               Spain
175
  2798   Airbus A320-200   CFM56-5B4/P   577623   577626               Spain
176
  2962   Airbus A320-200   CFM56-5B4/P   577815   577818               Spain
177
  2988   Airbus A320-200   CFM56-5B4/P   577851   577852               Spain
178
  3083   Airbus A320-200   CFM56-5B4/P   697193   697198               Spain
179
  3321   Airbus A320-200   CFM56-5B4/3   697532   697537               Spain
180
  3529   Airbus A320-200   CFM56-5B4/3   697781   697782               Spain
181
  814   Airbus A330-200   CF6-80E1-A4B   811407   811408               Spain
182
  725   Airbus A330-300   CF6-80E1-A4   811349   811350               Taiwan
183
  2389   Airbus A319-100   IAE V2522-A5   V11855   V11856               United
Kingdom
184
  2429   Airbus A319-100   IAE V2522-A5   V11877   V11887               United
Kingdom
185
  2694   Airbus A319-100   IAE V2522-A5   V12188   V12198               United
Kingdom
186
  2697   Airbus A319-100   IAE V2522-A5   V12206   V12208               United
Kingdom
187
  2720   Airbus A319-100   IAE V2522-A5   V12236   V12238               United
Kingdom
188
  706   Airbus A340-600   Rolls Royce TRENT 556-61   71342   71343   71344    
71363     United Kingdom
189
  723   Airbus A340-600   Rolls Royce TRENT 556-61   71362   71364   71365    
71369     United Kingdom
190
  30687   Boeing B737-700   CFM56-7B24   894609   894610               United
Kingdom
191
  30710   Boeing B737-700   CFM56-7B24   894464   894467               United
Kingdom
192
  30040   Boeing B737-800   CFM56-7B27   892344   892346               United
Kingdom
193
  32841   Boeing B737-800   CFM56-7B27   893370   893371               United
Kingdom
194
  625   Airbus A330-200   Rolls Royce TRENT 772B-60   41296   41297            
  Yemen
195
  632   Airbus A330-200   Rolls Royce TRENT 772B-60   41303   41304            
  Yemen
196
  30730   Boeing B737-800   CFM56-7B27/3   894901   895884               Yemen
 
                                   

 



--------------------------------------------------------------------------------



 



Schedule F
[attached]

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.19(d)
CREDIT AGREEMENT
LEASES
*

    A320-200 aircraft bearing serial number 3066       Aircraft Lease Agreement,
dated as of December 16, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.      
A320-200 aircraft bearing serial number 3074       Aircraft Lease Agreement,
dated as of December 16, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.      
A321-200 aircraft bearing serial number 3462       Aircraft Lease Agreement,
dated as of January 29, 2007 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.      
A321-200 aircraft bearing serial number 3527       Aircraft Lease Agreement,
dated as of January 29, 2007 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.      
A320-200 aircraft bearing serial number 3033       Aircraft Lease Agreement,
dated as of December 16, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

*

    B777-200ER aircraft bearing serial number 28689       Aircraft Lease
Agreement, dated as of August 18, 2006 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    B777-200ER aircraft bearing serial number 28692       Aircraft Lease
Agreement, dated as of July 24, 2007 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.      
B737-700 aircraft bearing serial number 33792       Aircraft Lease Agreement,
dated as of February 06, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.      
B737-700 aircraft bearing serial number 33791       Aircraft Lease Agreement,
dated as of February 06, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.      
B737-700 aircraft bearing serial number 33786       Aircraft Lease Agreement,
dated as of February 06, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.      
B737-700 aircraft bearing serial number 28262       Aircraft Lease Agreement,
dated as of February 06, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.      
B737-700 aircraft bearing serial number 29363       Aircraft Lease Agreement,
dated as of February 06, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.      
B737-700 aircraft bearing serial number 33787       Aircraft Lease Agreement,
dated as of February 06, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*

    A320-200 aircraft bearing serial number 3484

    Aircraft Lease Agreement, dated as of July 18, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    Aircraft Headlease Agreement, dated as of July 18, 2007 between ILFC Aruba
A.V.V., as Lessee, and International Lease Finance Corporation, as Lessor.

    Intermediate Lease Agreement, dated as of July 18, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC Aruba A.V.V., as
Lessor.

    A320-200 aircraft bearing serial number 3519

    Aircraft Lease Agreement, dated as of July 18, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    Aircraft Headlease Agreement, dated as of July 18, 2007 between ILFC Aruba
A.V.V., as Lessee, and International Lease Finance Corporation, as Lessor.

    Intermediate Lease Agreement, dated as of July 18, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC Aruba A.V.V., as
Lessor.

    A319-100 aircraft bearing serial number 3614

    Aircraft Lease Agreement, dated as of July 25, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    Aircraft Headlease Agreement, dated as of July 18, 2007 between ILFC Aruba
A.V.V., as Lessee, and International Lease Finance Corporation, as Lessor.

    Intermediate Lease Agreement, dated as of July 18, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC Aruba A.V.V., as
Lessor.

*

    B777-200ER aircraft bearing serial number 29402

    Aircraft Lease Agreement, dated as of May 07, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-300ER aircraft bearing serial number 35782

    Aircraft Lease Agreement, dated as of September 20, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    B777-300ER aircraft bearing serial number 35783

    Aircraft Lease Agreement, dated as of September 20, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    A320-200 aircraft bearing serial number 1874

    Aircraft Lease Agreement, dated as of December 14, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-300ER aircraft bearing serial number 35298

    Aircraft Lease Agreement, dated as of March 31, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-300ER aircraft bearing serial number 35784

    Aircraft Lease Agreement, dated as of November 15, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    A330-200 aircraft bearing serial number 814

    Aircraft Lease Agreement, dated as of May 04, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    A320-200 aircraft bearing serial number 2768

    Aircraft Lease Agreement, dated as of August 12, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    A320-200 aircraft bearing serial number 3068

    Aircraft Lease Agreement, dated as of September 19, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A320-200 aircraft bearing serial number 3056

    Aircraft Lease Agreement, dated as of January 14, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A320-200 aircraft bearing serial number 2665

    Aircraft Lease Agreement, dated as of January 14, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A320-200 aircraft bearing serial number 2291

    Aircraft Lease Agreement, dated as of January 14, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A320-200 aircraft bearing serial number 2189

    Aircraft Lease Agreement, dated as of January 14, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A319-100 aircraft bearing serial number 2382

    Aircraft Lease Agreement, dated as of March 31, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A319-100 aircraft bearing serial number 2332

    Aircraft Lease Agreement, dated as of March 31, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    A319-100 aircraft bearing serial number 2186

    Aircraft Lease Agreement, dated as of March 31, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A319-100 aircraft bearing serial number 2122

    Aircraft Lease Agreement, dated as of March 31, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A319-100 aircraft bearing serial number 2113

    Aircraft Lease Agreement, dated as of March 31, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A320-200 aircraft bearing serial number 2142

    Aircraft Lease Agreement, dated as of January 14, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    A320-200 aircraft bearing serial number 2594

    Aircraft Lease Agreement, dated as of October 30, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-200ER aircraft bearing serial number 32712

    Aircraft Lease Agreement, dated as of August 20, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-200ER aircraft bearing serial number 29404

    Aircraft Lease Agreement, dated as of August 20, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    A320-200 aircraft bearing serial number 2085

    Aircraft Lease Agreement, dated as of October 30, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-200ER aircraft bearing serial number 29401

    Aircraft Lease Agreement, dated as of August 20, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A320-200 aircraft bearing serial number 2173

    Aircraft Lease Agreement, dated as of October 30, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-200ER aircraft bearing serial number 29403

    Aircraft Lease Agreement, dated as of August 20, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    B737-700 aircraft bearing serial number 30662

    Aircraft Lease Agreement, dated as of December 16, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B737-700 aircraft bearing serial number 30663

    Aircraft Lease Agreement, dated as of December 16, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    A321-200 aircraft bearing serial number 2793

    Aircraft Lease Agreement, dated as of March 29, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    A321-200 aircraft bearing serial number 3522

    Aircraft Lease Agreement, dated as of February 15, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A319-100 aircraft bearing serial number 3685

    Aircraft Lease Agreement, dated as of February 15, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A319-100 aircraft bearing serial number 3428

    Aircraft Lease Agreement, dated as of February 15, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A321-200 aircraft bearing serial number 3458

    Aircraft Lease Agreement, dated as of February 15, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    A319-100 aircraft bearing serial number 2389

    Aircraft Lease Agreement, dated as of October 17, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A319-100 aircraft bearing serial number 2429

    Aircraft Lease Agreement, dated as of December 12, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A319-100 aircraft bearing serial number 2694

    Aircraft Lease Agreement, dated as of September 30, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    A319-100 aircraft bearing serial number 2697

    Aircraft Lease Agreement, dated as of September 30, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A319-100 aircraft bearing serial number 2720

    Aircraft Lease Agreement, dated as of September 30, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    A330-300 aircraft bearing serial number 679

    Aircraft Lease Agreement, dated as of March 15, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-300ER aircraft bearing serial number 35301

    Aircraft Lease Agreement, dated as of December 16, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-300ER aircraft bearing serial number 35300

    Aircraft Lease Agreement, dated as of December 16, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-300ER aircraft bearing serial number 34432

    Aircraft Lease Agreement, dated as of December 16, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-300ER aircraft bearing serial number 35299

    Aircraft Lease Agreement, dated as of December 16, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*

      A330-300 aircraft bearing serial number 725

      Aircraft Lease Agreement, dated as of December 16, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

      A319-100 aircraft bearing serial number 1866

      Aircraft Lease Agreement, dated as of April 19, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      A319-100 aircraft bearing serial number 1872

      Aircraft Lease Agreement, dated as of April 19, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      A319-100 aircraft bearing serial number 1882

      Aircraft Lease Agreement, dated as of April 19, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      A319-100 aircraft bearing serial number 1925

      Aircraft Lease Agreement, dated as of April 19, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

      B777-200ER aircraft bearing serial number 28678

      Aircraft Lease Agreement, dated as of May 20, 1999 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      B777-200ER aircraft bearing serial number 28679

      Aircraft Lease Agreement, dated as of May 20, 1999 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*

      A330-200 aircraft bearing serial number 505

      Aircraft Lease Agreement, dated as of May 30, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      A330-200 aircraft bearing serial number 526

      Aircraft Lease Agreement, dated as of May 30, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

      B777-300 aircraft bearing serial number 28687

      Aircraft Lease Agreement, dated as of November 19, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and *
as Lessee.

      B777-300 aircraft bearing serial number 29396

      Aircraft Lease Agreement, dated as of November 19, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      B777-300 aircraft bearing serial number 32697

      Aircraft Lease Agreement, dated as of November 19, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      B777-300 aircraft bearing serial number 32699

      Aircraft Lease Agreement, dated as of November 19, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      A330-200 aircraft bearing serial number 462

      Aircraft Lease Agreement, dated as of April 21, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      B777-300 aircraft bearing serial number 29395

      Aircraft Lease Agreement, dated as of September 18, 1999 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

      B737-800 aircraft bearing serial number 30654

      Aircraft Lease Agreement, dated as of November 16, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      B737-800 aircraft bearing serial number 30671

      Aircraft Lease Agreement, dated as of November 16, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      B737-800 aircraft bearing serial number 32796

      Aircraft Lease Agreement, dated as of November 16, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      B737-800 aircraft bearing serial number 33699

      Aircraft Lease Agreement, dated as of November 16, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

      A330-200 aircraft bearing serial number 822

      Aircraft Lease Agreement, dated as of November 02, 2005 (as amended and
supplemented), between ILFC Ireland Limited, as Lessor, and *, as Lessee.

      Aircraft Headlease Agreement, dated as of November 02, 2005 between ILFC
Ireland Limited, as Lessee, and International Lease Finance Corporation, as
Lessor.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*

      A319-100 aircraft bearing serial number 2124

      Aircraft Lease Agreement, dated as of May 08, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      A321-200 aircraft bearing serial number 2208

      Aircraft Lease Agreement, dated as of February 12, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      A320-200 aircraft bearing serial number 2065

      Aircraft Lease Agreement, dated as of February 12, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      A321-200 aircraft bearing serial number 1978

      Aircraft Lease Agreement, dated as of September 28, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      A320-200 aircraft bearing serial number 1913

      Aircraft Lease Agreement, dated as of February 12, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

      A319-100 aircraft bearing serial number 2198

      Aircraft Lease Agreement, dated as of December 05, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      A319-100 aircraft bearing serial number 2209

      Aircraft Lease Agreement, dated as of December 05, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      A319-100 aircraft bearing serial number 2236

      Aircraft Lease Agreement, dated as of December 05, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

      B737-700 aircraft bearing serial number 30687

      Aircraft Lease Agreement, dated as of October 12, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      B737-800 aircraft bearing serial number 30040

      Aircraft Lease Agreement, dated as of August 03, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      B737-800 aircraft bearing serial number 32841

      Aircraft Lease Agreement, dated as of August 03, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      B737-700 aircraft bearing serial number 30710

      Aircraft Lease Agreement, dated as of January 13, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

      A319-100 aircraft bearing serial number 1901

      Aircraft Lease Agreement, dated as of July 03, 2008 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      A330-200 aircraft bearing serial number 529

      Aircraft Lease Agreement, dated as of July 30, 2008 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      A319-100 aircraft bearing serial number 1884

      Aircraft Lease Agreement, dated as of July 03, 2008 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

      B737-800 aircraft bearing serial number 35274

      Aircraft Lease Agreement, dated as of April 24, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      B737-800 aircraft bearing serial number 35276

      Aircraft Lease Agreement, dated as of April 24, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      B737-800 aircraft bearing serial number 35285

      Aircraft Lease Agreement, dated as of April 24, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      A330-300 aircraft bearing serial number 716

      Aircraft Lease Agreement, dated as of March 12, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      A330-300 aircraft bearing serial number 741

      Aircraft Lease Agreement, dated as of March 12, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      A330-300 aircraft bearing serial number 692

      Aircraft Lease Agreement, dated as of March 12, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      A330-300 aircraft bearing serial number 581

      Aircraft Lease Agreement, dated as of March 10, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      A330-300 aircraft bearing serial number 786

      Aircraft Lease Agreement, dated as of March 12, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

      B737-700 aircraft bearing serial number 30037

      Aircraft Lease Agreement, dated as of December 25, 2007 (as amended and
supplemented), between ILFC Ireland Limited, as Lessor, and *, as Lessee.

      Aircraft Headlease Agreement, dated as of February 15, 2007 between ILFC
Ireland Limited, as Lessee, and International Lease Finance Corporation, as
Lessor.

      B737-700 aircraft bearing serial number 30727

      Aircraft Lease Agreement, dated as of April 08, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

      A320-200 aircraft bearing serial number 1452

      Aircraft Lease Agreement, dated as of May 01, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      A320-200 aircraft bearing serial number 1156

      Aircraft Lease Agreement, dated as of June 15, 1999 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      A320-200 aircraft bearing serial number 1398

      Aircraft Lease Agreement, dated as of June 15, 1999 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

      B737-800 aircraft bearing serial number 35286

      Aircraft Lease Agreement, dated as of July 19, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

      A330-200 aircraft bearing serial number 811

      Aircraft Lease Agreement, dated as of March 17, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      B777-200ER aircraft bearing serial number 35295

      Aircraft Lease Agreement, dated as of December 20, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      B777-200ER aircraft bearing serial number 32721

      Aircraft Lease Agreement, dated as of March 17, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      B777-200ER aircraft bearing serial number 29399

      Aircraft Lease Agreement, dated as of January 10, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      B777-200ER aircraft bearing serial number 32720

      Aircraft Lease Agreement, dated as of March 17, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      B777-200ER aircraft bearing serial number 32705

      Aircraft Lease Agreement, dated as of January 10, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

      A330-200 aircraft bearing serial number 739

      Aircraft Lease Agreement, dated as of May 04, 2005 (as amended and
supplemented), between ILFC Ireland Limited, as Lessor, and LTU *, as Lessee.

      Aircraft Headlease Agreement, dated as of May 04, 2005 between ILFC
Ireland Limited, as Lessee, and International Lease Finance Corporation, as
Lessor.

      A330-200 aircraft bearing serial number 911

      Aircraft Lease Agreement, dated as of September 28, 2006 (as amended and
supplemented), between ILFC Ireland Limited, as Lessor, and *, as Lessee.

      Aircraft Headlease Agreement, dated as of September 28, 2006 between ILFC
Ireland Limited, as Lessee, and International Lease Finance Corporation, as
Lessor.

*

      B737-800 aircraft bearing serial number 30039

      Aircraft Lease Agreement, dated as of April 28, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      B737-800 aircraft bearing serial number 30675

      Aircraft Lease Agreement, dated as of June 20, 2008 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

      B737-800 aircraft bearing serial number 30032

      Aircraft Lease Agreement, dated as of August 02, 1999 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      B737-800 aircraft bearing serial number 30689

      Aircraft Lease Agreement, dated as of September 15, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      B737-800 aircraft bearing serial number 30332

      Aircraft Lease Agreement, dated as of April 15, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      B737-800 aircraft bearing serial number 28237

      Aircraft Lease Agreement, dated as of February 05, 2009 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

      A320-200 aircraft bearing serial number 3425

      Aircraft Lease Agreement, dated as of September 24, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      Aircraft Headlease Agreement, dated as of September 24, 2007 between ILFC
Cayman LTD, as Lessee, and International Lease Finance Corporation, as Lessor.

      Intermediate Lease Agreement, dated as of September 24, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC Cayman LTD, as
Lessor.

      A320-200 aircraft bearing serial number 3475

      Aircraft Lease Agreement, dated as of September 24, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      Aircraft Headlease Agreement, dated as of September 24, 2007 between ILFC
Cayman LTD, as Lessee, and International Lease Finance Corporation, as Lessor.

      Intermediate Lease Agreement, dated as of September 24, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC Cayman LTD, as
Lessor.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      A320-200 aircraft bearing serial number 3361         Aircraft Lease
Agreement, dated as of September 24, 2007 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
Aircraft Headlease Agreement, dated as of September 24, 2007 between ILFC Cayman
LTD, as Lessee, and International Lease Finance Corporation, as Lessor.        
Intermediate Lease Agreement, dated as of September 24, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC Cayman LTD, as
Lessor.         A320-200 aircraft bearing serial number 3396         Aircraft
Lease Agreement, dated as of September 24, 2007 (as amended and supplemented),
between International Lease Finance Corporation, as Lessor, and *, as Lessee.  
      Aircraft Headlease Agreement, dated as of September 24, 2007 between ILFC
Cayman LTD, as Lessee, and International Lease Finance Corporation, as Lessor.  
      Intermediate Lease Agreement, dated as of September 24, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC Cayman LTD, as
Lessor.

*

      B737-700 aircraft bearing serial number 30649         Aircraft Lease
Agreement, dated as of April 18, 2001 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B737-800 aircraft bearing serial number 30652         Aircraft Lease Agreement,
dated as of April 18, 2001 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.         B737-800
aircraft bearing serial number 30721         Aircraft Lease Agreement, dated as
of June 29, 2006 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      B737-800 aircraft bearing serial number 35272         Aircraft Lease
Agreement, dated as of June 29, 2006 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B737-800 aircraft bearing serial number 35284         Aircraft Lease Agreement,
dated as of July 31, 2007 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.         B737-800
aircraft bearing serial number 35287         Aircraft Lease Agreement, dated as
of July 31, 2007 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.

*

      B737-800 aircraft bearing serial number 30033         Aircraft Lease
Agreement, dated as of June 27, 2008 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B737-800 aircraft bearing serial number 30643         Aircraft Lease Agreement,
dated as of June 27, 2008 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.

*

      A319-100 aircraft bearing serial number 2784         Aircraft Lease
Agreement, dated as of September 5, 2008 (as amended and supplemented), between
Banque AIG, as Lessor, and *, as Lessee.         Lease Novation, dated as of
August 21, 2009, among Banque AIG, as Existing Lessor, ILFC France S.A.R.L., as
New Lessor, and *, as Lessee.         Aircraft Headlease Agreement, dated as of
August 21, 2009, between ILFC France S.A.R.L., as Lessee, and International
Lease Finance Corporation, as Lessor.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      A319-100 aircraft bearing serial number 2797         Aircraft Lease
Agreement, dated as of September 5, 2008 (as amended and supplemented), between
Banque AIG, as Lessor, and *, as Lessee.         Lease Novation, dated as of
August 21, 2009, among Banque AIG, as Existing Lessor, ILFC France S.A.R.L., as
New Lessor, and *, as Lessee.         Aircraft Headlease Agreement, dated as of
August 21, 2009, between ILFC France S.A.R.L., as Lessee, and International
Lease Finance Corporation, as Lessor.

*

      A320-200 aircraft bearing serial number 3446         Aircraft Lease
Agreement, dated as of April 12, 2007 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
Aircraft Headlease Agreement, dated as of April 12, 2007 between ILFC (Bermuda)
III Ltd., as Lessee, and International Lease Finance Corporation, as Lessor.    
    Intermediate Lease Agreement, dated as of April 12, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC (Bermuda) III Ltd.,
as Lessor.         A320-200 aircraft bearing serial number 3494         Aircraft
Lease Agreement, dated as of April 12, 2007 (as amended and supplemented),
between International Lease Finance Corporation, as Lessor, and *, as Lessee.  
      Aircraft Headlease Agreement, dated as of April 12, 2007 between ILFC
(Bermuda) III Ltd., as Lessee, and International Lease Finance Corporation, as
Lessor.         Intermediate Lease Agreement, dated as of April 12, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC (Bermuda) III Ltd.,
as Lessor.         A320-200 aircraft bearing serial number 3473         Aircraft
Lease Agreement, dated as of April 12, 2007 (as amended and supplemented),
between International Lease Finance Corporation, as Lessor, and *, as Lessee.  
      Aircraft Headlease Agreement, dated as of April 12, 2007 between ILFC
(Bermuda) III Ltd., as Lessee, and International Lease Finance Corporation, as
Lessor.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      Intermediate Lease Agreement, dated as of April 12, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC (Bermuda) III Ltd.,
as Lessor.         A320-200 aircraft bearing serial number 3490         Aircraft
Lease Agreement, dated as of April 12, 2007 (as amended and supplemented),
between International Lease Finance Corporation, as Lessor, and *, as Lessee.  
      Aircraft Headlease Agreement, dated as of April 12, 2007 between ILFC
(Bermuda) III Ltd., as Lessee, and International Lease Finance Corporation, as
Lessor.         Intermediate Lease Agreement, dated as of April 12, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC (Bermuda) III Ltd.,
as Lessor.

*

      A330-200 aircraft bearing serial number 503         Aircraft Lease
Agreement, dated as of August 8, 2002 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and * as Lessee.        
B747-400 aircraft bearing serial number 32867         Aircraft Lease Agreement,
dated as of December 20, 2001 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and * as Lessee.        
A320-200 aircraft bearing serial number 1924         Aircraft Lease Agreement,
dated as of June 21, 2002 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.         A320-200
aircraft bearing serial number 1949         Aircraft Lease Agreement, dated as
of June 21, 2002 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.         B747-400 aircraft
bearing serial number 32868         Aircraft Lease Agreement, dated as of
December 20, 2001 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      A330-200 aircraft bearing serial number 519         Aircraft Lease
Agreement, dated as of May 19, 2000 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A321-200 aircraft bearing serial number 3399         Aircraft Lease Agreement,
dated as of December 14, 2006 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A321-200 aircraft bearing serial number 3372         Aircraft Lease Agreement,
dated as of December 14, 2006 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A319-100 aircraft bearing serial number 2279         Aircraft Lease Agreement,
dated as of October 07, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A321-200 aircraft bearing serial number 3419         Aircraft Lease Agreement,
dated as of September 27, 2006 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A321-200 aircraft bearing serial number 3401         Aircraft Lease Agreement,
dated as of September 27, 2006 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B777-300ER aircraft bearing serial number 35297         Aircraft Lease
Agreement, dated as of September 13, 2006 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      A321-200 aircraft bearing serial number 3441         Aircraft Lease
Agreement, dated as of June 01, 2006 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A321-200 aircraft bearing serial number 3098         Aircraft Lease Agreement,
dated as of December 16, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A319-100 aircraft bearing serial number 3065         Aircraft Lease Agreement,
dated as of December 16, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A321-200 aircraft bearing serial number 3051         Aircraft Lease Agreement,
dated as of December 16, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A320-200 aircraft bearing serial number 2721         Aircraft Lease Agreement,
dated as of July 21, 2005 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.         A320-200
aircraft bearing serial number 2705         Aircraft Lease Agreement, dated as
of July 21, 2005 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.         B747-400 aircraft
bearing serial number 32869         Aircraft Lease Agreement, dated as of
December 20, 2001 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      B777-300ER aircraft bearing serial number 32724         Aircraft Lease
Agreement, dated as of December 07, 2000 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B777-300ER aircraft bearing serial number 32711         Aircraft Lease
Agreement, dated as of September 23, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B747-400ERF aircraft bearing serial number 32870         Aircraft Lease
Agreement, dated as of September 17, 2001 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B777-300ER aircraft bearing serial number 32850         Aircraft Lease
Agreement, dated as of March 07, 2002 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B777-300ER aircraft bearing serial number 32852         Aircraft Lease
Agreement, dated as of January 23, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B747-400 aircraft bearing serial number 32871         Aircraft Lease Agreement,
dated as of January 23, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A330-200 aircraft bearing serial number 584         Aircraft Lease Agreement,
dated as of January 23, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      B777-300ER aircraft bearing serial number 32725         Aircraft Lease
Agreement, dated as of July 01, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A319-100 aircraft bearing serial number 2213         Aircraft Lease Agreement,
dated as of August 14, 2003 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.         A319-100
aircraft bearing serial number 2228         Aircraft Lease Agreement, dated as
of August 14, 2003 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.         B777-300ER aircraft
bearing serial number 32723         Aircraft Lease Agreement, dated as of
December 07, 2000 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.

*

      B737-700 aircraft bearing serial number 30677         Aircraft Lease
Agreement, dated as of October 21, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

*

      B737-700 aircraft bearing serial number 30717         Aircraft Lease
Agreement, dated as of July 13, 2006 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*



      A320-200 aircraft bearing serial number 1110         Aircraft Lease
Agreement, dated as of September 07, 1999 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A319-100 aircraft bearing serial number 1223         Aircraft Lease Agreement,
dated as of September 07, 1999 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A319-100 aircraft bearing serial number 1281         Aircraft Lease Agreement,
dated as of September 07, 1999 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A319-100 aircraft bearing serial number 1463         Aircraft Lease Agreement,
dated as of February 01, 2000 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

*

      A340-600 aircraft bearing serial number 706         Aircraft Lease
Agreement, dated as of March 05, 2004 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A340-600 aircraft bearing serial number 723         Aircraft Lease Agreement,
dated as of March 05, 2004 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.

*

      B737-800 aircraft bearing serial number 30658         Aircraft Lease
Agreement, dated as of May 08, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      B737-800 aircraft bearing serial number 30665         Aircraft Lease
Agreement, dated as of May 08, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B737-800 aircraft bearing serial number 32798         Aircraft Lease Agreement,
dated as of May 08, 2003 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.

*

      A320-200 aircraft bearing serial number 2798         Aircraft Lease
Agreement, dated as of April 22, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A320-200 aircraft bearing serial number 3529         Aircraft Lease Agreement,
dated as of March 30, 2007 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.         A320-200
aircraft bearing serial number 3321         Aircraft Lease Agreement, dated as
of February 17, 2006 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.         A320-200 aircraft
bearing serial number 3083         Aircraft Lease Agreement, dated as of
February 17, 2006 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.         A320-200 aircraft
bearing serial number 2962         Aircraft Lease Agreement, dated as of
April 22, 2005 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      A320-200 aircraft bearing serial number 2794         Aircraft Lease
Agreement, dated as of April 22, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A320-200 aircraft bearing serial number 2785         Aircraft Lease Agreement,
dated as of April 22, 2005 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.         A320-200
aircraft bearing serial number 2761         Aircraft Lease Agreement, dated as
of April 22, 2005 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.         A320-200 aircraft
bearing serial number 2988         Aircraft Lease Agreement, dated as of
April 22, 2005 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.

*

      A330-200 aircraft bearing serial number 635         Aircraft Lease
Agreement, dated as of December 16, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B737-800 aircraft bearing serial number 35279         Aircraft Lease Agreement,
dated as of May 24, 2007 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.

*

      B737-800 aircraft bearing serial number 30724         Aircraft Lease
Agreement, dated as of January 24, 2007 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*



      B737-800 aircraft bearing serial number 30730         Aircraft Lease
Agreement, dated as of December 11, 2006 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A330-200 aircraft bearing serial number 625         Aircraft Lease Agreement,
dated as of August 03, 2003 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.         A330-200
aircraft bearing serial number 632         Aircraft Lease Agreement, dated as of
August 03, 2003 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



Schedule G
[attached]

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.15
AMENDED AND RESTATED CREDIT AGREEMENT
BORROWER PARTY INFORMATION

                                  Employer or         Jurisdiction      
Taxpayer Name of Borrower       of       Identification Party   Chief Executive
Office   Incorporation   Entity Type   Number
INTERNATIONAL LEASE
FINANCE CORPORATION
  10250 Constellation Blvd., Suite 3400 Los Angeles, CA 90067   California  
Corporation   22-3059110  
TOP AIRCRAFT, INC.
  10250 Constellation Blvd., Suite 3400 Los Angeles, CA 90067   California  
Corporation   27-1091097  
STATES AIRCRAFT, INC.
  10250 Constellation Blvd., Suite 3400 Los Angeles, CA 90067   California  
Corporation   27-1091053  
SHREWSBURY AIRCRAFT
LEASING LIMITED
  30 North Wall Quay
Dublin 1
Ireland   Ireland   Private Limited
Liability Company   98-0636930  
ILFC IRELAND LIMITED
  30 North Wall Quay
Dublin 1
Ireland   Ireland   Private Limited
Liability Company   98-0415543  
ILFC FRANCE S.A.R.L.
  52 rue de la Victoire
Paris
France 75009   France   Société Anonyme à
Responsabilité
limitée   N/A  
ILFC LABUAN LTD.
  Unit 3(l) Main Office Tower Financial Park Labuan Jalan Merdeka 87000 Labuan
F.T. Labuan Malaysia   Malaysia   Private Limited
Liability
Company   N/A  
ILFC (BERMUDA) III, LTD.
  The Chartis Building
29 Richmond Road
Pembroke HM 08
Bermuda   Bermuda   Private Limited
Company   N/A  
ILFC ARUBA A.V.V.
  Belgiëstraat 36
Oranjestad
Aruba   Aruba   Aruba
Exempt Corporation   98-0377785

 



--------------------------------------------------------------------------------



 



                                  Employer or         Jurisdiction      
Taxpayer Name of Borrower       of       Identification Party   Chief Executive
Office   Incorporation   Entity Type   Number
ILFC CAYMAN LIMITED
  Walker House
87 Mary Street
George Town
Grand Cayman KYI-9002
Cayman Islands   Cayman Islands   Limited Company   98-0551256

 



--------------------------------------------------------------------------------



 



Schedule H
[attached]

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.19(c)
AMENDED AND RESTATED CREDIT AGREEMENT
SUPPLEMENTAL POOL AIRCRAFT
SECTION A: SUPPLEMENTAL CAPE TOWN POOL AIRCRAFT

                                                          Airframe              
              Airframe   Manufacturer and   Engine Manufacturer and   Engine  
Engine   Engine   Engine   Country of #   MSN   Model   Model   MSN 1   MSN 2  
MSN 3   MSN 4   Registration
1
    30037     Boeing B737-700   CFM56-7B24     890719       890720            
India
2
    30727     Boeing B737-700   CFM56-7B22     888675       888679            
India
3
    30033     Boeing B737-800   CFM56-7B27/B1     888587       888741          
  Indonesia
4
    30643     Boeing B737-800   CFM56-7B27/B1     888844       888902          
  Indonesia
5
    2797     Airbus A319-100   IAE V2524-A5     V12298       V12299            
Indonesia
6
    2784     Airbus A319-100   IAE V2524-A5     V12296       V12297            
Indonesia
7
    35286     Boeing B737-800   CFM56-7B26/3     897742       896834            
Kenya
8
    30649     Boeing B737-700   CFM56-7B24     888772       888779            
Oman
9
    30652     Boeing B737-800   CFM56-7B26     889705       889706            
Oman
10
    30721     Boeing B737-800   CFM56-7B26/3     894612       894618            
Oman
11
    35272     Boeing B737-800   CFM56-7B26/3     896356       896357            
Oman
12
    35284     Boeing B737-800   CFM56-7B26/3     896787       896789            
Oman
13
    35287     Boeing B737-800   CFM56-7B26/3     896978       896979            
Oman
14
    1866     Airbus A319-100   CFM56-5B6/P     575504       575505            
United States
15
    1872     Airbus A319-100   CFM56-5B6/P     575508       575509            
United States
16
    1882     Airbus A319-100   CFM56-5B6/P     575516       575517            
United States
17
    1925     Airbus A319-100   CFM56-5B6/P     575544       575545            
United States
18
    2198     Airbus A319-100   CFM56-5B5/P     575780       575783            
United States
19
    2209     Airbus A319-100   CFM56-5B5/P     575776       575795            
United States
20
    2236     Airbus A319-100   CFM56-5B5/P     575824       575830            
United States
21
    1223     Airbus A319-100   IAE V2524-A5     V10719       V10773            
United States
22
    1281     Airbus A319-100   IAE V2524-A5     V10778       V10779            
United States
23
    1463     Airbus A319-100   IAE V2524-A5     V10933       V10936            
United States
24
    1156     Airbus A320-200   IAE V2527-A5     V10655       V10658            
United States
25
    1398     Airbus A320-200   IAE V2527-A5     V10885       V10894            
United States
26
    1452     Airbus A320-200   IAE V2527-A5     V10943       V10946            
United States
27
    1110     Airbus A320-200   IAE V2527-A5     V10620       V10621            
United States
28
    28262     Boeing B737-700   CFM56-7B22     890962       890967            
United States
29
    29363     Boeing B737-700   CFM56-7B22     890649       891646            
United States
30
    33786     Boeing B737-700   CFM56-7B22     890620       891616            
United States
31
    33787     Boeing B737-700   CFM56-7B22     890658       891654            
United States
32
    33791     Boeing B737-700   CFM56-7B22     890954       891938            
United States
33
    33792     Boeing B737-700   CFM56-7B22     890976       890977            
United States
34
    30662     Boeing B737-700   CFM56-7B24     890573       890577            
United States
35
    30663     Boeing B737-700   CFM56-7B24     890584       890585            
United States
36
    30677     Boeing B737-700   CFM56-7B22     890868       890869            
United States

 



--------------------------------------------------------------------------------



 



                                                          Airframe              
              Airframe   Manufacturer and   Engine Manufacturer and   Engine  
Engine   Engine   Engine   Country of #   MSN   Model   Model   MSN 1   MSN 2  
MSN 3   MSN 4   Registration
37
    30039     Boeing B737-800   CFM56-7B26     877654       889548            
United States
38
    30675     Boeing B737-800   CFM56-7B26     888459       888586            
United States
39
    30032     Boeing B737-800   CFM56-7B27     889643       889654            
United States
40
    30689     Boeing B737-800   CFM56-7B27     889493       889494            
United States
41
    30332     Boeing B737-800   CFM56-7B27     888214       889252            
United States
42
    28237     Boeing B737-800   CFM56-7B26     888197       888201            
United States
43
    28689     Boeing B777-200ER   GE90-94B     900359       900360            
United States
44
    28692     Boeing B777-200ER   GE90-94B     900353       900354            
United States
45
    28678     Boeing B777-200ER   GE90-90B     900323       900324            
United States
46
    28679     Boeing B777-200ER   GE90-90B     900329       900330            
United States
47
    462     Airbus A330-200   Rolls Royce TRENT 772B-60     41224       41225  
          United Arab Emirates
48
    29395     Boeing B777-300   Rolls Royce TRENT 892-17     51285       51287  
          United Arab Emirates
49
    28687     Boeing B777-300   Rolls Royce TRENT 892-17     51416       51417  
          United Arab Emirates
50
    29396     Boeing B777-300   Rolls Royce TRENT 892-17     51378       51379  
          United Arab Emirates
51
    32697     Boeing B777-300   Rolls Royce TRENT 892-17     51371       51372  
          United Arab Emirates
52
    32699     Boeing B777-300   Rolls Royce TRENT 892-17     51397       51398  
          United Arab Emirates

SECTION B: SUPPLEMENTAL GENEVA POOL AIRCRAFT

                                                          Airframe              
              Airframe   Manufacturer and   Engine Manufacturer and   Engine  
Engine   Engine   Engine   Country of #   MSN   Model   Model   MSN 1   MSN 2  
MSN 3   MSN 4   Registration
53
    1884     Airbus A319-100   CFM56-5B6/P     575514       575515            
Bahrain
54
    1901     Airbus A319-100   CFM56-5B6/P     575532       575533            
Bahrain
55
    529     Airbus A330-200   Rolls Royce TRENT 772B-60     41255       41258  
          Bahrain
56
    2213     Airbus A319-100   CFM56-5B7/P     575799       575801            
France
57
    2228     Airbus A319-100   CFM56-5B7/P     575815       575816            
France
58
    2279     Airbus A319-100   CFM56-5B7/P     575885       575888            
France
59
    3065     Airbus A319-100   CFM56-5B7/P     697182       697183            
France
60
    1924     Airbus A320-200   CFM56-5B4/P     575534       575535            
France
61
    1949     Airbus A320-200   CFM56-5B4/P     575554       575555            
France
62
    2705     Airbus A320-200   CFM56-5B4/P     577504       577505            
France
63
    2721     Airbus A320-200   CFM56-5B4/P     577526       577530            
France
64
    3051     Airbus A321-200   CFM56-5B3/P     697174       697175            
France
65
    3098     Airbus A321-200   CFM56-5B3/P     697241       697249            
France
66
    3441     Airbus A321-200   CFM56-5B3/3     697456       697685            
France
67
    3401     Airbus A321-200   CFM56-5B3/3     697629       697672            
France
68
    3419     Airbus A321-200   CFM56-5B3/3     697663       697669            
France
69
    3372     Airbus A321-200   CFM56-5B3/3     697515       697607            
France
70
    3399     Airbus A321-200   CFM56-5B3/3     697634       697635            
France
71
    503       Airbus A330-200   CF6-80E1-A3     811201       811202            
France
72
    519       Airbus A330-200   CF6-80E1-A3     811218       811219            
France

 



--------------------------------------------------------------------------------



 



                                          Airframe                            
Airframe   Manufacturer and   Engine Manufacturer and   Engine   Engine   Engine
  Engine   Country of #   MSN   Model   Model   MSN 1   MSN 2   MSN 3   MSN 4  
Registration
73
  584   Airbus A330-200   CF6-80E1-A3   811248   811249           France
74
  635   Airbus A330-200   Rolls Royce TRENT 772B-60   41308   41309          
France
75
  32868   Boeing B747-400   CF6-80C2-B1F   706539   706540   706541   706542  
France
76
  35279   Boeing B737-800   CFM56-7B26/3   896551   896552           France
77
  32869   Boeing B747-400   CF6-80C2-B1F   706551   706552   706553   706554  
France
78
  32871   Boeing B747-400   CF6-80C2-B1F   706623   706624   706625   706626  
France
79
  32870   Boeing B747-400ERF   CF6-80C2-B5F   706627   706628   706629   706630
  France
80
  32867   Boeing B747-400ERF   CF6-80C2-B5F   706514   706515   706516   706517
  France
81
  29402   Boeing B777-200ER   Pratt & Whitney PW4090   P222225   P222226        
  France
82
  35782   Boeing B777-300ER   GE90-115BG02   906603   906607           France
83
  35783   Boeing B777-300ER   GE90-115BG02   906621   906622           France
84
  32723   Boeing B777-300ER   GE90-115BG01   906108   906109           France
85
  32724   Boeing B777-300ER   GE90-115BG01   906112   906113           France
86
  32850   Boeing B777-300ER   GE90-115BG01   906129   906130           France
87
  32852   Boeing B777-300ER   GE90-115BG01   906143   906144           France
88
  32725   Boeing B777-300ER   GE90-115BG01   906134   906137           France
89
  32711   Boeing B777-300ER   GE90-115BG01   906131   906132           France
90
  35297   Boeing B777-300ER   GE90-115BG02   906377   906378           France
91
  739   Airbus A330-200   Pratt & Whitney PW4168A   P733595   P733596          
Germany
92
  911   Airbus A330-200   Pratt & Whitney PW4168A   P733657   P733658          
Germany
93
  30724   Boeing B737-800   CFM56-7B26/3   894672   894680           Germany
94
  30717   Boeing B737-700   CFM56-7B20   894604   894555           Germany
95
  3033   Airbus A320-200   IAE V2527-A5   V12523   V12525           Greece
96
  3066   Airbus A320-200   IAE V2527-A5   V12538   V12553           Greece
97
  3074   Airbus A320-200   IAE V2527-A5   V12546   V12555           Greece
98
  3462   Airbus A321-200   IAE V2533-A5   V12902   V12904           Greece
99
  3527   Airbus A321-200   IAE V2533-A5   V12923   V12946           Greece
100
  822   Airbus A330-200   Pratt & Whitney PW4168A   P733621   P733622          
Italy
101
  811   Airbus A330-200   CF6-80E1-A3   811404   811406           The
Netherlands
102
  29399   Boeing B777-200ER   GE90-94B   900459   900461           The
Netherlands
103
  32705   Boeing B777-200ER   GE90-94B   900456   900457           The
Netherlands
104
  32720   Boeing B777-200ER   GE90-94B   900478   900480           The
Netherlands
105
  32721   Boeing B777-200ER   GE90-94B   900499   900500           The
Netherlands
106
  35295   Boeing B777-200ER   GE90-94B   900491   900492           The
Netherlands
107
  3614   Airbus A319-100   IAE V2524-A5   V13014   V13016           Aruba
108
  3484   Airbus A320-200   IAE V2527-A5   V12913   V12918           Aruba
109
  3519   Airbus A320-200   IAE V2527-A5   V12949   V12953           Aruba

SECTION C: SUPPLEMENTAL NON-TREATY POOL AIRCRAFT

                                          Airframe                            
Airframe   Manufacturer and   Engine Manufacturer and   Engine   Engine   Engine
  Engine   Country of #   MSN   Model   Model   MSN 1   MSN 2   MSN 3   MSN 4  
Registration
110
  30658   Boeing B737-800   CFM56-7B26   890450   890451           Australia
111
  30665   Boeing B737-800   CFM56-7B26   890690   890691           Australia
112
  32798   Boeing B737-800   CFM56-7B26   890765   890766           Australia

 



--------------------------------------------------------------------------------



 



                                          Airframe                            
Airframe   Manufacturer and   Engine Manufacturer and   Engine   Engine   Engine
  Engine   Country of #   MSN   Model   Model   MSN 1   MSN 2   MSN 3   MSN 4  
Registration
113
  3446   Airbus A320-200   CFM56-5B4/3   697693   697695           Bermuda
114
  3473   Airbus A320-200   CFM56-5B4/3   697697   697721           Bermuda
115
  3490   Airbus A320-200   CFM56-5B4/3   697750   697751           Bermuda
116
  3494   Airbus A320-200   CFM56-5B4/3   697758   697759           Bermuda
117
  1874   Airbus A320-200   CFM56-5B4/P   575483   575487           Canada
118
  35298   Boeing B777-300ER   GE90-115BG02   906315   906316           Canada
119
  35784   Boeing B777-300ER   GE90-115BG02   906641   906642           Canada
120
  3361   Airbus A320-200   CFM56-5B4/3   697512   697591           Cayman
Islands
121
  3396   Airbus A320-200   CFM56-5B4/3   697619   697620           Cayman
Islands
122
  3425   Airbus A320-200   CFM56-5B4/3   697655   697660           Cayman
Islands
123
  3475   Airbus A320-200   CFM56-5B4/3   697727   697731           Cayman
Islands
124
  505   Airbus A330-200   Rolls Royce TRENT 772B-60   41239   41240          
Cyprus
125
  526   Airbus A330-200   Rolls Royce TRENT 772B-60   41257   41259          
Cyprus
126
  30654   Boeing B737-800   CFM56-7B27   890387   890388           Cyprus
127
  30671   Boeing B737-800   CFM56-7B27   890411   890413           Cyprus
128
  32796   Boeing B737-800   CFM56-7B27   890337   890338           Cyprus
129
  33699   Boeing B737-800   CFM56-7B27   890398   891414           Cyprus
130
  2124   Airbus A319-100   CFM56-5B6/2P   575927   575928           Finland
131
  1913   Airbus A320-200   CFM56-5B4/2P   575913   575914           Finland
132
  2065   Airbus A320-200   CFM56-5B4/2P   575919   575922           Finland
133
  1978   Airbus A321-200   CFM56-5B3/2P   575920   575921           Finland
134
  2208   Airbus A321-200   CFM56-5B3/2P   575929   575930           Finland
135
  679   Airbus A330-300   Rolls Royce TRENT 772-60   41340   41341          
Hong Kong
136
  581   Airbus A330-300   Rolls Royce TRENT 772B-60   41188   41288          
Hong Kong
137
  692   Airbus A330-300   Rolls Royce TRENT 772B-60   41348   41349          
Hong Kong
138
  716   Airbus A330-300   Rolls Royce TRENT 772B-60   41357   41358          
Hong Kong
139
  741   Airbus A330-300   Rolls Royce TRENT 772B-60   41380   41381          
Hong Kong
140
  786   Airbus A330-300   Rolls Royce TRENT 772B-60   41417   41418          
Hong Kong
141
  35274   Boeing B737-800   CFM56-7B24/3   896420   897396           Hong Kong
142
  35276   Boeing B737-800   CFM56-7B24/3   896513   896514           Hong Kong
143
  35285   Boeing B737-800   CFM56-7B24/3   896958   896961           Hong Kong
144
  34432   Boeing B777-300ER   GE90-115BG04   906373   906382           Hong Kong
145
  35299   Boeing B777-300ER   GE90-115BG04   906354   906381           Hong Kong
146
  35300   Boeing B777-300ER   GE90-115BG02   906432   906433           Hong Kong
147
  35301   Boeing B777-300ER   GE90-115BG04   906474   906475           Hong Kong
148
  3428   Airbus A319-100   IAE V2524-A5   V12867   V12871           Jordan
149
  3685   Airbus A319-100   IAE V2524-A5   V13066   V13068           Jordan
150
  2793   Airbus A321-200   IAE V2533-A5   V12305   V12307           Jordan
151
  3458   Airbus A321-200   IAE V2533-A5   V12892   V12894           Jordan
152
  3522   Airbus A321-200   IAE V2533-A5   V12931   V12933           Jordan
153
  2113   Airbus A319-100   CFM56-5B5/P   575724   575725           Malta
154
  2122   Airbus A319-100   CFM56-5B5/P   575732   575740           Malta
155
  2186   Airbus A319-100   CFM56-5B5/P   575765   575769           Malta
156
  2332   Airbus A319-100   CFM56-5B5/P   577137   577138           Malta
157
  2382   Airbus A319-100   CFM56-5B5/P   577172   577184           Malta
158
  2142   Airbus A320-200   CFM56-5B4/P   575701   575703           Malta
159
  2189   Airbus A320-200   CFM56-5B4/P   575790   575792           Malta
160
  2291   Airbus A320-200   CFM56-5B4/P   577104   577114           Malta

 



--------------------------------------------------------------------------------



 



                                          Airframe                            
Airframe   Manufacturer and   Engine Manufacturer and   Engine   Engine   Engine
  Engine   Country of #   MSN   Model   Model   MSN 1   MSN 2   MSN 3   MSN 4  
Registration
161
  2665   Airbus A320-200   CFM56-5B4/P   577469   577470           Malta
162
  3056   Airbus A320-200   CFM56-5B4/P   697159   697160           Malta
163
  2768   Airbus A320-200   CFM56-5B4/P   577580   577581           Malta
164
  3068   Airbus A320-200   CFM56-5B4/P   697157   697158           Malta
165
  2085   Airbus A320-200   IAE V2527-A5   V11524   V11531           New Zealand
166
  2173   Airbus A320-200   IAE V2527-A5   V11634   V11636           New Zealand
167
  2594   Airbus A320-200   IAE V2527-A5   V12087   V12089           New Zealand
168
  29401   Boeing B777-200ER   Rolls Royce TRENT 895-17   51485   51486          
New Zealand
169
  29403   Boeing B777-200ER   Rolls Royce TRENT 895-17   51504   51508          
New Zealand
170
  29404   Boeing B777-200ER   Rolls Royce TRENT 895-17   51477   51478          
New Zealand
171
  32712   Boeing B777-200ER   Rolls Royce TRENT 895-17   51489   51490          
New Zealand
172
  2761   Airbus A320-200   CFM56-5B4/P   577572   577573           Spain
173
  2785   Airbus A320-200   CFM56-5B4/P   577594   577596           Spain
174
  2794   Airbus A320-200   CFM56-5B4/P   577621   577625           Spain
175
  2798   Airbus A320-200   CFM56-5B4/P   577623   577626           Spain
176
  2962   Airbus A320-200   CFM56-5B4/P   577815   577818           Spain
177
  2988   Airbus A320-200   CFM56-5B4/P   577851   577852           Spain
178
  3083   Airbus A320-200   CFM56-5B4/P   697193   697198           Spain
179
  3321   Airbus A320-200   CFM56-5B4/3   697532   697537           Spain
180
  3529   Airbus A320-200   CFM56-5B4/3   697781   697782           Spain
181
  814   Airbus A330-200   CF6-80E1-A4B   811407   811408           Spain
182
  725   Airbus A330-300   CF6-80E1-A4   811349   811350           Taiwan
183
  2389   Airbus A319-100   IAE V2522-A5   V11855   V11856           United
Kingdom
184
  2429   Airbus A319-100   IAE V2522-A5   V11877   V11887           United
Kingdom
185
  2694   Airbus A319-100   IAE V2522-A5   V12188   V12198           United
Kingdom
186
  2697   Airbus A319-100   IAE V2522-A5   V12206   V12208           United
Kingdom
187
  2720   Airbus A319-100   IAE V2522-A5   V12236   V12238           United
Kingdom
188
  706   Airbus A340-600   Rolls Royce TRENT 556-61   71342   71343   71344  
71363   United Kingdom
189
  723   Airbus A340-600   Rolls Royce TRENT 556-61   71362   71364   71365  
71369   United Kingdom
190
  30687   Boeing B737-700   CFM56-7B24   894609   894610           United
Kingdom
191
  30710   Boeing B737-700   CFM56-7B24   894464   894467           United
Kingdom
192
  30040   Boeing B737-800   CFM56-7B27   892344   892346           United
Kingdom
193
  32841   Boeing B737-800   CFM56-7B27   893370   893371           United
Kingdom
194
  625   Airbus A330-200   Rolls Royce TRENT 772B-60   41296   41297          
Yemen
195
  632   Airbus A330-200   Rolls Royce TRENT 772B-60   41303   41304          
Yemen
196
  30730   Boeing B737-800   CFM56-7B27/3   894901   895884           Yemen

 



--------------------------------------------------------------------------------



 



Schedule I
[attached]

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.19(d)
AMENDED AND RESTATED CREDIT AGREEMENT
LEASES
*

    A320-200 aircraft bearing serial number 3066

    Aircraft Lease Agreement, dated as of December 16, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A320-200 aircraft bearing serial number 3074

    Aircraft Lease Agreement, dated as of December 16, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A321-200 aircraft bearing serial number 3462

    Aircraft Lease Agreement, dated as of January 29, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A321-200 aircraft bearing serial number 3527

    Aircraft Lease Agreement, dated as of January 29, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A320-200 aircraft bearing serial number 3033

    Aircraft Lease Agreement, dated as of December 16, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    B777-200ER aircraft bearing serial number 28689

    Aircraft Lease Agreement, dated as of August 18, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    B777-200ER aircraft bearing serial number 28692

    Aircraft Lease Agreement, dated as of July 24, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B737-700 aircraft bearing serial number 33792

    Aircraft Lease Agreement, dated as of February 06, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B737-700 aircraft bearing serial number 33791

    Aircraft Lease Agreement, dated as of February 06, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B737-700 aircraft bearing serial number 33786

    Aircraft Lease Agreement, dated as of February 06, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B737-700 aircraft bearing serial number 28262

    Aircraft Lease Agreement, dated as of February 06, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B737-700 aircraft bearing serial number 29363

    Aircraft Lease Agreement, dated as of February 06, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B737-700 aircraft bearing serial number 33787

    Aircraft Lease Agreement, dated as of February 06, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*

    A320-200 aircraft bearing serial number 3484

    Aircraft Lease Agreement, dated as of July 18, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    Aircraft Headlease Agreement, dated as of July 18, 2007 between ILFC Aruba
A.V.V., as Lessee, and International Lease Finance Corporation, as Lessor.

    Intermediate Lease Agreement, dated as of July 18, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC Aruba A.V.V., as
Lessor.

    A320-200 aircraft bearing serial number 3519

    Aircraft Lease Agreement, dated as of July 18, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    Aircraft Headlease Agreement, dated as of July 18, 2007 between ILFC Aruba
A.V.V., as Lessee, and International Lease Finance Corporation, as Lessor.

    Intermediate Lease Agreement, dated as of July 18, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC Aruba A.V.V., as
Lessor.

    A319-100 aircraft bearing serial number 3614

    Aircraft Lease Agreement, dated as of July 25, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    Aircraft Headlease Agreement, dated as of July 18, 2007 between ILFC Aruba
A.V.V., as Lessee, and International Lease Finance Corporation, as Lessor.

    Intermediate Lease Agreement, dated as of July 18, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC Aruba A.V.V., as
Lessor.

*

    B777-200ER aircraft bearing serial number 29402

    Aircraft Lease Agreement, dated as of May 07, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-300ER aircraft bearing serial number 35782

    Aircraft Lease Agreement, dated as of September 20, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    B777-300ER aircraft bearing serial number 35783

    Aircraft Lease Agreement, dated as of September 20, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    A320-200 aircraft bearing serial number 1874

    Aircraft Lease Agreement, dated as of December 14, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-300ER aircraft bearing serial number 35298

    Aircraft Lease Agreement, dated as of March 31, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-300ER aircraft bearing serial number 35784

    Aircraft Lease Agreement, dated as of November 15, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    A330-200 aircraft bearing serial number 814

    Aircraft Lease Agreement, dated as of May 04, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    A320-200 aircraft bearing serial number 2768

    Aircraft Lease Agreement, dated as of August 12, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    A320-200 aircraft bearing serial number 3068

    Aircraft Lease Agreement, dated as of September 19, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A320-200 aircraft bearing serial number 3056

    Aircraft Lease Agreement, dated as of January 14, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A320-200 aircraft bearing serial number 2665

    Aircraft Lease Agreement, dated as of January 14, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A320-200 aircraft bearing serial number 2291

    Aircraft Lease Agreement, dated as of January 14, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A320-200 aircraft bearing serial number 2189

    Aircraft Lease Agreement, dated as of January 14, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A319-100 aircraft bearing serial number 2382

    Aircraft Lease Agreement, dated as of March 31, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A319-100 aircraft bearing serial number 2332

    Aircraft Lease Agreement, dated as of March 31, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    A319-100 aircraft bearing serial number 2186

    Aircraft Lease Agreement, dated as of March 31, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A319-100 aircraft bearing serial number 2122

    Aircraft Lease Agreement, dated as of March 31, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A319-100 aircraft bearing serial number 2113

    Aircraft Lease Agreement, dated as of March 31, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A320-200 aircraft bearing serial number 2142

    Aircraft Lease Agreement, dated as of January 14, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    A320-200 aircraft bearing serial number 2594

    Aircraft Lease Agreement, dated as of October 30, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-200ER aircraft bearing serial number 32712

    Aircraft Lease Agreement, dated as of August 20, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-200ER aircraft bearing serial number 29404

    Aircraft Lease Agreement, dated as of August 20, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    A320-200 aircraft bearing serial number 2085

    Aircraft Lease Agreement, dated as of October 30, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-200ER aircraft bearing serial number 29401

    Aircraft Lease Agreement, dated as of August 20, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A320-200 aircraft bearing serial number 2173

    Aircraft Lease Agreement, dated as of October 30, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-200ER aircraft bearing serial number 29403

    Aircraft Lease Agreement, dated as of August 20, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    B737-700 aircraft bearing serial number 30662

    Aircraft Lease Agreement, dated as of December 16, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B737-700 aircraft bearing serial number 30663

    Aircraft Lease Agreement, dated as of December 16, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    A321-200 aircraft bearing serial number 2793

    Aircraft Lease Agreement, dated as of March 29, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    A321-200 aircraft bearing serial number 3522

    Aircraft Lease Agreement, dated as of February 15, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A319-100 aircraft bearing serial number 3685

    Aircraft Lease Agreement, dated as of February 15, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A319-100 aircraft bearing serial number 3428

    Aircraft Lease Agreement, dated as of February 15, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A321-200 aircraft bearing serial number 3458

    Aircraft Lease Agreement, dated as of February 15, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    A319-100 aircraft bearing serial number 2389

    Aircraft Lease Agreement, dated as of October 17, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A319-100 aircraft bearing serial number 2429

    Aircraft Lease Agreement, dated as of December 12, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A319-100 aircraft bearing serial number 2694

    Aircraft Lease Agreement, dated as of September 30, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    A319-100 aircraft bearing serial number 2697

    Aircraft Lease Agreement, dated as of September 30, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A319-100 aircraft bearing serial number 2720

    Aircraft Lease Agreement, dated as of September 30, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    A330-300 aircraft bearing serial number 679

    Aircraft Lease Agreement, dated as of March 15, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-300ER aircraft bearing serial number 35301

    Aircraft Lease Agreement, dated as of December 16, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-300ER aircraft bearing serial number 35300

    Aircraft Lease Agreement, dated as of December 16, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-300ER aircraft bearing serial number 34432

    Aircraft Lease Agreement, dated as of December 16, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-300ER aircraft bearing serial number 35299

    Aircraft Lease Agreement, dated as of December 16, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*

    A330-300 aircraft bearing serial number 725

    Aircraft Lease Agreement, dated as of December 16, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    A319-100 aircraft bearing serial number 1866

    Aircraft Lease Agreement, dated as of April 19, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A319-100 aircraft bearing serial number 1872

    Aircraft Lease Agreement, dated as of April 19, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A319-100 aircraft bearing serial number 1882

    Aircraft Lease Agreement, dated as of April 19, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A319-100 aircraft bearing serial number 1925

    Aircraft Lease Agreement, dated as of April 19, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    B777-200ER aircraft bearing serial number 28678

    Aircraft Lease Agreement, dated as of May 20, 1999 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-200ER aircraft bearing serial number 28679

    Aircraft Lease Agreement, dated as of May 20, 1999 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*

    A330-200 aircraft bearing serial number 505

    Aircraft Lease Agreement, dated as of May 30, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A330-200 aircraft bearing serial number 526

    Aircraft Lease Agreement, dated as of May 30, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    B777-300 aircraft bearing serial number 28687

    Aircraft Lease Agreement, dated as of November 19, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and *
as Lessee.

    B777-300 aircraft bearing serial number 29396

    Aircraft Lease Agreement, dated as of November 19, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-300 aircraft bearing serial number 32697

    Aircraft Lease Agreement, dated as of November 19, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-300 aircraft bearing serial number 32699

    Aircraft Lease Agreement, dated as of November 19, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A330-200 aircraft bearing serial number 462

    Aircraft Lease Agreement, dated as of April 21, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    B777-300 aircraft bearing serial number 29395

    Aircraft Lease Agreement, dated as of September 18, 1999 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    B737-800 aircraft bearing serial number 30654

    Aircraft Lease Agreement, dated as of November 16, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B737-800 aircraft bearing serial number 30671

    Aircraft Lease Agreement, dated as of November 16, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B737-800 aircraft bearing serial number 32796

    Aircraft Lease Agreement, dated as of November 16, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B737-800 aircraft bearing serial number 33699

    Aircraft Lease Agreement, dated as of November 16, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    A330-200 aircraft bearing serial number 822

    Aircraft Lease Agreement, dated as of November 02, 2005 (as amended and
supplemented), between ILFC Ireland Limited, as Lessor, and *, as Lessee.

    Aircraft Headlease Agreement, dated as of November 02, 2005 between ILFC
Ireland Limited, as Lessee, and International Lease Finance Corporation, as
Lessor.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*

    A319-100 aircraft bearing serial number 2124

    Aircraft Lease Agreement, dated as of May 08, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A321-200 aircraft bearing serial number 2208

    Aircraft Lease Agreement, dated as of February 12, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A320-200 aircraft bearing serial number 2065

    Aircraft Lease Agreement, dated as of February 12, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A321-200 aircraft bearing serial number 1978

    Aircraft Lease Agreement, dated as of September 28, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A320-200 aircraft bearing serial number 1913

    Aircraft Lease Agreement, dated as of February 12, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    A319-100 aircraft bearing serial number 2198

    Aircraft Lease Agreement, dated as of December 05, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A319-100 aircraft bearing serial number 2209

    Aircraft Lease Agreement, dated as of December 05, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    A319-100 aircraft bearing serial number 2236

    Aircraft Lease Agreement, dated as of December 05, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    B737-700 aircraft bearing serial number 30687

    Aircraft Lease Agreement, dated as of October 12, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B737-800 aircraft bearing serial number 30040

    Aircraft Lease Agreement, dated as of August 03, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B737-800 aircraft bearing serial number 32841

    Aircraft Lease Agreement, dated as of August 03, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B737-700 aircraft bearing serial number 30710

    Aircraft Lease Agreement, dated as of January 13, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    A319-100 aircraft bearing serial number 1901

    Aircraft Lease Agreement, dated as of July 03, 2008 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A330-200 aircraft bearing serial number 529

    Aircraft Lease Agreement, dated as of July 30, 2008 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    A319-100 aircraft bearing serial number 1884

    Aircraft Lease Agreement, dated as of July 03, 2008 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    B737-800 aircraft bearing serial number 35274

    Aircraft Lease Agreement, dated as of April 24, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B737-800 aircraft bearing serial number 35276

    Aircraft Lease Agreement, dated as of April 24, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B737-800 aircraft bearing serial number 35285

    Aircraft Lease Agreement, dated as of April 24, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A330-300 aircraft bearing serial number 716

    Aircraft Lease Agreement, dated as of March 12, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A330-300 aircraft bearing serial number 741

    Aircraft Lease Agreement, dated as of March 12, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A330-300 aircraft bearing serial number 692

    Aircraft Lease Agreement, dated as of March 12, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    A330-300 aircraft bearing serial number 581

    Aircraft Lease Agreement, dated as of March 10, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A330-300 aircraft bearing serial number 786

    Aircraft Lease Agreement, dated as of March 12, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    B737-700 aircraft bearing serial number 30037

    Aircraft Lease Agreement, dated as of December 25, 2007 (as amended and
supplemented), between ILFC Ireland Limited, as Lessor, and *, as Lessee.

    Aircraft Headlease Agreement, dated as of February 15, 2007 between ILFC
Ireland Limited, as Lessee, and International Lease Finance Corporation, as
Lessor.

    B737-700 aircraft bearing serial number 30727

    Aircraft Lease Agreement, dated as of April 08, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    A320-200 aircraft bearing serial number 1452

    Aircraft Lease Agreement, dated as of May 01, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A320-200 aircraft bearing serial number 1156

    Aircraft Lease Agreement, dated as of June 15, 1999 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    A320-200 aircraft bearing serial number 1398

    Aircraft Lease Agreement, dated as of June 15, 1999 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    B737-800 aircraft bearing serial number 35286

    Aircraft Lease Agreement, dated as of July 19, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    A330-200 aircraft bearing serial number 811

    Aircraft Lease Agreement, dated as of March 17, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-200ER aircraft bearing serial number 35295

    Aircraft Lease Agreement, dated as of December 20, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-200ER aircraft bearing serial number 32721

    Aircraft Lease Agreement, dated as of March 17, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-200ER aircraft bearing serial number 29399

    Aircraft Lease Agreement, dated as of January 10, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-200ER aircraft bearing serial number 32720

    Aircraft Lease Agreement, dated as of March 17, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    B777-200ER aircraft bearing serial number 32705

    Aircraft Lease Agreement, dated as of January 10, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    A330-200 aircraft bearing serial number 739

    Aircraft Lease Agreement, dated as of May 04, 2005 (as amended and
supplemented), between ILFC Ireland Limited, as Lessor, and LTU *, as Lessee.

    Aircraft Headlease Agreement, dated as of May 04, 2005 between ILFC Ireland
Limited, as Lessee, and International Lease Finance Corporation, as Lessor.

    A330-200 aircraft bearing serial number 911

    Aircraft Lease Agreement, dated as of September 28, 2006 (as amended and
supplemented), between ILFC Ireland Limited, as Lessor, and *, as Lessee.

    Aircraft Headlease Agreement, dated as of September 28, 2006 between ILFC
Ireland Limited, as Lessee, and International Lease Finance Corporation, as
Lessor.

*

    B737-800 aircraft bearing serial number 30039

    Aircraft Lease Agreement, dated as of April 28, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B737-800 aircraft bearing serial number 30675

    Aircraft Lease Agreement, dated as of June 20, 2008 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    B737-800 aircraft bearing serial number 30032

    Aircraft Lease Agreement, dated as of August 02, 1999 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    B737-800 aircraft bearing serial number 30689

    Aircraft Lease Agreement, dated as of September 15, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B737-800 aircraft bearing serial number 30332

    Aircraft Lease Agreement, dated as of April 15, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B737-800 aircraft bearing serial number 28237

    Aircraft Lease Agreement, dated as of February 05, 2009 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    A320-200 aircraft bearing serial number 3425

    Aircraft Lease Agreement, dated as of September 24, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    Aircraft Headlease Agreement, dated as of September 24, 2007 between ILFC
Cayman LTD, as Lessee, and International Lease Finance Corporation, as Lessor.

    Intermediate Lease Agreement, dated as of September 24, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC Cayman LTD, as
Lessor.

    A320-200 aircraft bearing serial number 3475

    Aircraft Lease Agreement, dated as of September 24, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    Aircraft Headlease Agreement, dated as of September 24, 2007 between ILFC
Cayman LTD, as Lessee, and International Lease Finance Corporation, as Lessor.

    Intermediate Lease Agreement, dated as of September 24, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC Cayman LTD, as
Lessor.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    A320-200 aircraft bearing serial number 3361

    Aircraft Lease Agreement, dated as of September 24, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    Aircraft Headlease Agreement, dated as of September 24, 2007 between ILFC
Cayman LTD, as Lessee, and International Lease Finance Corporation, as Lessor.

    Intermediate Lease Agreement, dated as of September 24, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC Cayman LTD, as
Lessor.

    A320-200 aircraft bearing serial number 3396

    Aircraft Lease Agreement, dated as of September 24, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    Aircraft Headlease Agreement, dated as of September 24, 2007 between ILFC
Cayman LTD, as Lessee, and International Lease Finance Corporation, as Lessor.

    Intermediate Lease Agreement, dated as of September 24, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC Cayman LTD, as
Lessor.

*

    B737-700 aircraft bearing serial number 30649

    Aircraft Lease Agreement, dated as of April 18, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B737-800 aircraft bearing serial number 30652

    Aircraft Lease Agreement, dated as of April 18, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B737-800 aircraft bearing serial number 30721

    Aircraft Lease Agreement, dated as of June 29, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    B737-800 aircraft bearing serial number 35272

    Aircraft Lease Agreement, dated as of June 29, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B737-800 aircraft bearing serial number 35284

    Aircraft Lease Agreement, dated as of July 31, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B737-800 aircraft bearing serial number 35287

    Aircraft Lease Agreement, dated as of July 31, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    B737-800 aircraft bearing serial number 30033

    Aircraft Lease Agreement, dated as of June 27, 2008 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B737-800 aircraft bearing serial number 30643

    Aircraft Lease Agreement, dated as of June 27, 2008 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    A319-100 aircraft bearing serial number 2784

    Aircraft Lease Agreement, dated as of September 5, 2008 (as amended and
supplemented), between Banque AIG, as Lessor, and *, as Lessee.

    Lease Novation, dated as of August 21, 2009, among Banque AIG, as Existing
Lessor, ILFC France S.A.R.L., as New Lessor, and *, as Lessee.

    Aircraft Headlease Agreement, dated as of August 21, 2009, between ILFC
France S.A.R.L., as Lessee, and International Lease Finance Corporation, as
Lessor.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    A319-100 aircraft bearing serial number 2797

    Aircraft Lease Agreement, dated as of September 5, 2008 (as amended and
supplemented), between Banque AIG, as Lessor, and *, as Lessee.

    Lease Novation, dated as of August 21, 2009, among Banque AIG, as Existing
Lessor, ILFC France S.A.R.L., as New Lessor, and *, as Lessee.

    Aircraft Headlease Agreement, dated as of August 21, 2009, between ILFC
France S.A.R.L., as Lessee, and International Lease Finance Corporation, as
Lessor.

*

    A320-200 aircraft bearing serial number 3446

    Aircraft Lease Agreement, dated as of April 12, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    Aircraft Headlease Agreement, dated as of April 12, 2007 between ILFC
(Bermuda) III Ltd., as Lessee, and International Lease Finance Corporation, as
Lessor.

    Intermediate Lease Agreement, dated as of April 12, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC (Bermuda) III Ltd.,
as Lessor.

    A320-200 aircraft bearing serial number 3494

    Aircraft Lease Agreement, dated as of April 12, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    Aircraft Headlease Agreement, dated as of April 12, 2007 between ILFC
(Bermuda) III Ltd., as Lessee, and International Lease Finance Corporation, as
Lessor.

    Intermediate Lease Agreement, dated as of April 12, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC (Bermuda) III Ltd.,
as Lessor.

    A320-200 aircraft bearing serial number 3473

    Aircraft Lease Agreement, dated as of April 12, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    Aircraft Headlease Agreement, dated as of April 12, 2007 between ILFC
(Bermuda) III Ltd., as Lessee, and International Lease Finance Corporation, as
Lessor.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    Intermediate Lease Agreement, dated as of April 12, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC (Bermuda) III Ltd.,
as Lessor.

    A320-200 aircraft bearing serial number 3490

    Aircraft Lease Agreement, dated as of April 12, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    Aircraft Headlease Agreement, dated as of April 12, 2007 between ILFC
(Bermuda) III Ltd., as Lessee, and International Lease Finance Corporation, as
Lessor.

    Intermediate Lease Agreement, dated as of April 12, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC (Bermuda) III Ltd.,
as Lessor.

*

    A330-200 aircraft bearing serial number 503

    Aircraft Lease Agreement, dated as of August 8, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and *
as Lessee.

    B747-400 aircraft bearing serial number 32867

    Aircraft Lease Agreement, dated as of December 20, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and *
as Lessee.

    A320-200 aircraft bearing serial number 1924

    Aircraft Lease Agreement, dated as of June 21, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A320-200 aircraft bearing serial number 1949

    Aircraft Lease Agreement, dated as of June 21, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B747-400 aircraft bearing serial number 32868

    Aircraft Lease Agreement, dated as of December 20, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    A330-200 aircraft bearing serial number 519

    Aircraft Lease Agreement, dated as of May 19, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A321-200 aircraft bearing serial number 3399

    Aircraft Lease Agreement, dated as of December 14, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A321-200 aircraft bearing serial number 3372

    Aircraft Lease Agreement, dated as of December 14, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A319-100 aircraft bearing serial number 2279

    Aircraft Lease Agreement, dated as of October 07, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A321-200 aircraft bearing serial number 3419

    Aircraft Lease Agreement, dated as of September 27, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A321-200 aircraft bearing serial number 3401

    Aircraft Lease Agreement, dated as of September 27, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-300ER aircraft bearing serial number 35297

    Aircraft Lease Agreement, dated as of September 13, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    A321-200 aircraft bearing serial number 3441

    Aircraft Lease Agreement, dated as of June 01, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A321-200 aircraft bearing serial number 3098

    Aircraft Lease Agreement, dated as of December 16, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A319-100 aircraft bearing serial number 3065

    Aircraft Lease Agreement, dated as of December 16, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A321-200 aircraft bearing serial number 3051

    Aircraft Lease Agreement, dated as of December 16, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A320-200 aircraft bearing serial number 2721

    Aircraft Lease Agreement, dated as of July 21, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A320-200 aircraft bearing serial number 2705

    Aircraft Lease Agreement, dated as of July 21, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B747-400 aircraft bearing serial number 32869

    Aircraft Lease Agreement, dated as of December 20, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    B777-300ER aircraft bearing serial number 32724

    Aircraft Lease Agreement, dated as of December 07, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-300ER aircraft bearing serial number 32711

    Aircraft Lease Agreement, dated as of September 23, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B747-400ERF aircraft bearing serial number 32870

    Aircraft Lease Agreement, dated as of September 17, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-300ER aircraft bearing serial number 32850

    Aircraft Lease Agreement, dated as of March 07, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-300ER aircraft bearing serial number 32852

    Aircraft Lease Agreement, dated as of January 23, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B747-400 aircraft bearing serial number 32871

    Aircraft Lease Agreement, dated as of January 23, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A330-200 aircraft bearing serial number 584

    Aircraft Lease Agreement, dated as of January 23, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      B777-300ER aircraft bearing serial number 32725         Aircraft Lease
Agreement, dated as of July 01, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A319-100 aircraft bearing serial number 2213         Aircraft Lease Agreement,
dated as of August 14, 2003 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.         A319-100
aircraft bearing serial number 2228         Aircraft Lease Agreement, dated as
of August 14, 2003 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.         B777-300ER aircraft
bearing serial number 32723         Aircraft Lease Agreement, dated as of
December 07, 2000 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.

*

      B737-700 aircraft bearing serial number 30677

      Aircraft Lease Agreement, dated as of October 21, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

      B737-700 aircraft bearing serial number 30717         Aircraft Lease
Agreement, dated as of July 13, 2006 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*

      A320-200 aircraft bearing serial number 1110         Aircraft Lease
Agreement, dated as of September 07, 1999 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A319-100 aircraft bearing serial number 1223         Aircraft Lease Agreement,
dated as of September 07, 1999 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A319-100 aircraft bearing serial number 1281         Aircraft Lease Agreement,
dated as of September 07, 1999 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A319-100 aircraft bearing serial number 1463         Aircraft Lease Agreement,
dated as of February 01, 2000 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

*

      A340-600 aircraft bearing serial number 706         Aircraft Lease
Agreement, dated as of March 05, 2004 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A340-600 aircraft bearing serial number 723         Aircraft Lease Agreement,
dated as of March 05, 2004 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.

*

      B737-800 aircraft bearing serial number 30658         Aircraft Lease
Agreement, dated as of May 08, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      B737-800 aircraft bearing serial number 30665         Aircraft Lease
Agreement, dated as of May 08, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B737-800 aircraft bearing serial number 32798         Aircraft Lease Agreement,
dated as of May 08, 2003 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.

*

      A320-200 aircraft bearing serial number 2798         Aircraft Lease
Agreement, dated as of April 22, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A320-200 aircraft bearing serial number 3529         Aircraft Lease Agreement,
dated as of March 30, 2007 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.         A320-200
aircraft bearing serial number 3321         Aircraft Lease Agreement, dated as
of February 17, 2006 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.         A320-200 aircraft
bearing serial number 3083         Aircraft Lease Agreement, dated as of
February 17, 2006 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.         A320-200 aircraft
bearing serial number 2962         Aircraft Lease Agreement, dated as of
April 22, 2005 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      A320-200 aircraft bearing serial number 2794         Aircraft Lease
Agreement, dated as of April 22, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A320-200 aircraft bearing serial number 2785         Aircraft Lease Agreement,
dated as of April 22, 2005 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.         A320-200
aircraft bearing serial number 2761         Aircraft Lease Agreement, dated as
of April 22, 2005 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.         A320-200 aircraft
bearing serial number 2988         Aircraft Lease Agreement, dated as of
April 22, 2005 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.

*

      A330-200 aircraft bearing serial number 635         Aircraft Lease
Agreement, dated as of December 16, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B737-800 aircraft bearing serial number 35279         Aircraft Lease Agreement,
dated as of May 24, 2007 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.

*

      B737-800 aircraft bearing serial number 30724         Aircraft Lease
Agreement, dated as of January 24, 2007 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*

    B737-800 aircraft bearing serial number 30730       Aircraft Lease
Agreement, dated as of December 11, 2006 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.      
A330-200 aircraft bearing serial number 625       Aircraft Lease Agreement,
dated as of August 03, 2003 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.       A330-200 aircraft
bearing serial number 632       Aircraft Lease Agreement, dated as of August 03,
2003 (as amended and supplemented), between International Lease Finance
Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 